                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 URBAN ONE, INC. f/k/a RADIO ONE, )
 INC.,                            )
                                  )                          No. 17 C 7892
           Plaintiff,             )
                                  )                          Hon. Virginia M. Kendall
       v.                         )
                                  )
 DEAN TUCCI,                      )
                                  )
           Defendant.             )

                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff Urban One, Inc.’s (formerly known as Radio

One, Inc.) Motion for a Preliminary Injunction against Defendant Dean Tucci. (Dkts. 7, 8). Also

before the Court are Tucci’s Motion to Strike Urban One’s Motion For Preliminary Injunction,

Vacate the Agreed Temporary Restraining Order, and Terminate the Hearing (Dkt. 22) and Tucci’s

Motion for Rule 12(h)(3) Determination of Subject Matter Jurisdiction (Dkt. 31). Finally, Tucci

has filed a Motion to Seal (Dkt. 51), and Urban One has filed a Motion for a Determination of

Whether Exhibits Shall be Filed Under Seal (Dkt. 56), both of which concern certain preliminary-

injunction hearing exhibits including those that Tucci seeks to file under seal.

       For the reasons explained below, Tucci’s motions to strike and to dismiss for lack of subject

matter jurisdiction (Dkts. 22, 31) are denied. Urban One’s motion for a preliminary injunction

(Dkts. 7, 8) is granted. Finally, the parties’ motions regarding exhibit sealing (Dkts. 51, 56) are

granted in part and denied in part. The exhibits at issue shall remain under seal until October 15,

2018. On that date, the parties shall submit a proposed agreed protective order and re-designate

(and redact as necessary) the exhibits as appropriate under that proposed agreed order. Finally,

this case is set for further status on November 14,, 2018.



                                                 1
                                  PROCEDURAL HISTORY

       On November 1, 2017, Urban One filed the instant lawsuit against Tucci, seeking to hold

him responsible for a default judgment entered in Radio One, Inc. v. Direct Media Power, Inc.,

No. 16 C 1867 (N.D. Ill.) (the “Radio One Litigation”). The complaint contains two counts: an

action to pierce the corporate veil of Direct Media Power, Inc. and DMP Holdings, Inc. (Count I)

and fraud (Count II). (Dkt. 1). In support of these claims, Urban One alleges that Tucci engaged

in an “elaborate fraudulent scheme to enrich himself and avoid Urban One’s $1.4 million

judgment” against Direct Media Power in the Radio One Litigation by moving assets and devising

a complicated corporate structure to hide funds that Direct Media Power owed to Urban One. Id.

at ¶ 2. Specifically, Urban One complains about the timing of the formation of DMP Holdings on

February 25, 2016, just 23 days after the Radio One Litigation was filed, and Tucci’s transfer of

his ownership interest of Direct Media Power, TelDebt Solutions, Inc. and FDATR, Inc. ownership

to that newly created entity. Id. at ¶¶ 13–14. Despite these formal ownership changes, Tucci

continued to run Direct Media Power, TelDebt, and FDATR in the same way that he had done so

previously, which included taking money out of the companies beyond his salary, paying personal      Commented [VK1]: your clauses are not consistent

expenses, transferring money among the companies to pay various debts, and paying family

members out of the companies for no legitimate business reason. Id. at ¶ 18.

       Urban One further alleges that after the default judgment was entered in the Radio One

Litigation, Tucci transferred Direct Media Power’s funds from accounts held at U.S. Bank to those

held at Bank of America to avoid a hold on the accounts by way of the imminent citation procedure,

leaving a total of only $687 across two accounts. Id. at ¶¶ 20–21. Urban One points to transfers

of almost $400,000 to Tucci-affiliated companies TelDebt and Dang Enterprises, LLC and also to

Tucci personally after the default judgment was entered. See id. at ¶¶ 23, 28.




                                                2
       A Citation to Discover Assets was served on Direct Media Power on November 11, 2016.

Urban One alleges that Tucci transferred an additional $154,000 out of Direct Media Power to

both Dang and himself after that date. Id. at ¶¶ 25. On November 21, 2016, instead of proceeding

with the citation hearing as noticed by Urban One, Direct Media Power filed for Chapter 11

bankruptcy. Even during the bankruptcy proceedings, however, Tucci continued to transfer funds

out of Direct Media Power and into his other entities or to himself (approximately $475,000), in

violation of the bankruptcy court orders and budgets. Id. at ¶ 27. Ultimately, Urban One alleges

that: (1) Tucci exercised complete dominion over Direct Media Power and DMP Holdings such

that their separate corporate existence from him is only a fiction; and (2) Tucci caused Direct

Media Power to fraudulently transfer more than $1 million to entities owned and controlled by

Tucci after the default judgment was entered. As relief, Urban One seeks to hold Tucci personally

liable for its judgment against Direct Media Power ($1,398,658.58) plus post-judgment interest

and attorneys’ fees in this action.

       At the same time Urban One filed its Complaint, it moved for a temporary restraining order.

See (Dkts. 7, 8). On November 2, 2017, the Court held a hearing on the motion and heard argument

from both parties for more than two hours. See (Dkt. 14) (TRO Tr.). The Court found, analyzing

the factors set forth in Wachovia Sec., LLC v. Banco Panamericano, Inc., 674 F.3d 743 (7th Cir.

2012), that Urban One had shown—primarily through Tucci’s deposition testimony—that Direct

Media Power and DMP Holdings failed to observe corporate formalities, had a non-functioning

corporate officer, and were missing corporate records. In addition, Urban One had shown there

was a commingling of funds and a failure to maintain an arm’s length relationship among the

entities. See (Dkt. 14) (TRO Tr.) at 40–51, 65–66, 76–79. The Court further held that Urban One

had shown by a preponderance of the evidence that the movement of funds between Tucci’s




                                                3
companies and out of Direct Media Power was “done in order to keep DMP insolvent, in order not

to have money to pay [the Radio One Litigation] judgment,” and therefore Urban One had shown

a likelihood of success on the merits of its claim to pierce the corporate veil. The Court also held

that Urban One had demonstrated an irreparable injury without an adequate legal remedy, and that

public policy supported the issuance of a TRO because tolerating the abuse of a court order

promotes injustice. Id. at 77–78. Accordingly, the Court issued a TRO including the following

restraints:

        1.     Freezing Tucci’s assets “with the exception of normal living expenses to
               include attorney expenses, which the Court may review upon motion by
               Urban One or upon sua sponte order of the Court”; and

        2.     Ordering Tucci to disclose to Urban One the bank accounts and personal
               financial records for the period February 2, 2016 to the present, by
               providing to counsel for Urban One a list of all bank accounts including
               account numbers and addresses and account holder names.

(Dkt. 13) (TRO). At the conclusion of the hearing, Tucci’s counsel represented that Tucci’s

personal assets were already frozen on account of a default on $1.5 million in Direct Media Power

loans that Tucci personally guaranteed and subsequent action by the creditors on those loans. (Dkt.

14) (TRO Hrg. Tr.) at 81:1–8. The parties later agreed to extend the TRO to January 10, 2018.

(Dkt. 17).

        The parties next appeared before the Court on November 17, 2017 to discuss a briefing

schedule on the preliminary injunction.      At that time, Urban One elected to stand on its

Memorandum in Support of its Motion for Temporary Restraining Order (Dkt. 8). See (Dkt. 46)

(11/17/17 Hrg. Tr.) at 5:12–17. Tucci submitted a brief in opposition to the motion for preliminary

injunction (Dkt. 24) and Urban One submitted a reply brief. (Dkt. 36).

        In January 2018, the Court held a three-day preliminary-injunction hearing in this matter

and allowed the parties to present argument, witness testimony, and evidence supporting their



                                                 4
positions. In addition to Tucci, the following former Direct Media Power employees testified:

(1) Desiree Keller,1 an accounting and payroll manager from November 2010 to May 2012 who

then served as Tucci’s executive and personal assistant from May 2012 to May 2017; (2) Brian

Czahor, a senior account executive from 2010 until May 2017; (4) Anthony Maltese, an accountant

from July 2016 to May 2017; and (5) Nathan Hays, the Director of Information Technology from

July 2015 until May 2017. The hearing provided the Court with the opportunity to determine the

credibility of each witness through observation of their demeanors, including body language, tone

of voice, facial expressions, mannerisms, and other indicative factors, as well as through the

answers that each provided. On this point, the Court has considered the following: Currently,

Keller and Czahor work together at a company owned by Czahor called BC Media and Associates

that has a business similar to that of Direct Media Power and does business with Urban On; both

Keller and Czahor also are involved in a state court litigation matter against FDATR president Ken

Halverson and Tucci; further, at the time of the hearing both Maltese and Hays were still employed

by Tucci (Hays testified that he worked for a Tucci-owned entity named “National Media Calls”),

and Maltese admitted to pleading guilty to theft of property in violation of 720 ILCS 5/16-1(b)(5),

a Class 2 felony.

                                        FINDINGS OF FACT

        Pursuant to Federal Rules of Civil Procedure 52(a)(2) and 65, the Court begins with a

recitation of the facts pertinent to its analysis. The Court relies on the parties’ proposed findings

(Dkts. 53, 55), the transcripts of hearing testimony, the parties’ exhibits, and where necessary, the

Court’s assessment of witness credibility.



1
  Desiree Baker married in 2017 and subsequently changed her name to Desiree Keller. For simplicity, she
is referred to as Desiree Keller throughout this Opinion with the understanding that her name is reflected
as Desiree Baker in the exhibits.


                                                    5
        A.      The Parties

        Urban One is a Delaware corporation with its principal place of business in Silver Spring,

Maryland. (Dkt. 1) at ¶ 8; (Dkt. 50) at ¶ 8. Prior to May 2017, Urban One operated under the

name “Radio One, Inc..” (Dkt. 1) at 1 n.1. Urban One is a broadcasting company that operates

radio stations and sells airtime to broadcast commercials. Dean Tucci is an Illinois citizen. (Dkt.

1) at ¶ 9; (Dkt. 50) at ¶ 9.

        B.      The Companies

        Tucci owns, operates, and/or has in an interest in a web of corporate entities including

Direct Media Power, DMP Holdings, TelDebt, FDATR, and Dang. Direct Media Power, TelDebt,

and FDATR all operated out of two adjacent office suites (102A and 104C) in a building located

at 199 South Addison Road in Wood Dale, Illinois.

                1.      Direct Media Power, Inc.

        On April 7, 2010, Tucci incorporated a company named Direct Media Power, Inc. in

Delaware. (Dkt. 34-8); (Dkt. 48) (Tr. Vol. 2) at 296:22–297:20 (Testimony of D. Tucci).

According to the Delaware Division of Corporations website, only two filings have been made on

behalf of Direct Media Power, Inc. during its existence: (1) a Certificate of Incorporation for Stock

Corporation that was filed on April 7, 2010; and (2) a Certificate for Revival of Charter for a

Voided Corporation that was filed on May 3, 2013. (Dkt. 34-8). As of March 1, 2016, the status

for this entity has been “Void, AR’s or Tax Delinquent.” Id. The Delaware entity used the federal

Employment Identification Number XX-XXXXXXX.

        On May 21, 2013, Tucci incorporated a separate company with the same name—Direct

Media Power, Inc.—in Illinois. See (Dkt. 34-1); PHX 3 (Illinois Corporation File Detail Report




                                                 6
for Direct Media Power, Inc.).2 This entity was involuntarily dissolved by way of bankruptcy

proceedings on October 13, 2017. Id. The Illinois entity used the federal EIN XX-XXXXXXX. Tucci

testified that the Illinois Department of Employment Security required Direct Media Power to

incorporate in Illinois. (Dkt. 48) (Tr. Vol. 2) at 305:13–20.

       Tucci testified that these two entities were essentially the same company, but also that they

had separate federal EINs and boards of directors, kept separate bank accounts and filed separate

tax returns. Id. at 306:13–15, 308:21–309:6; see also (Dkt. 47) (Tr. Vol. 1) at 85:21–23 (Testimony

of D. Keller).

       Direct Media Power was a media liquidation company with some 30 to 35 employees at its

peak and somewhere around 15 employees by the time it ceased operations in 2017. (Dkt. 49) (Tr.

Vol. 3) at 320:23–321:1 (Testimony of D. Tucci). Direct Media Power would purchase unsold

radio (and later television) airtime at a discount which it would then sell to its clients in two

different ways—either by simply selling discounted airtime to advertisers or by buying the airtime

itself, “arbitraging” the airtime (that is, broadcasting a toll-free telephone number for individuals

who might need certain services like student loan refinancing or tax resolution) and then selling

“the phone calls that came off of the toll-free numbers to clients.” (Dkt. 48) (Tr. Vol II) at 299:2–

23 (Testimony of D. Tucci). Tucci testified that in 2015, Direct Media Power liquidated $50

million of unsold radio commercial airtime for $12 million in revenues, and in 2016 for $7 million

in revenues. Id. at 298:16–24.

       Tucci served as the President and CEO of Direct Media Power, as well as the single

member of its board of directors. (Dkt. 49) (Tr. Vol. 3) at 320:14–17, 327:6–7; see (Dkt. 48) (Tr.



2
  Citations to Urban One’s and Tucci’s preliminary-injunction hearing exhibits will be abbreviated to
“PHX” and “DHX,” respectively.


                                                 7
Vol. 2) at 300:20–21. Tucci drew a salary approximately $78,000 from Direct Media Power. See

PHX 42 at 50 (2015 D. Tucci W-2 from Direct Media Power Illinois listing $75,000 in wages);

(Dkt. 49) (Tr. Vol. 3) at 338:10–19. The only other Direct Media Power corporate officer as to

whom evidence was adduced was David DeFranzo: Tucci testified that DeFranzo held the title of

Chief Operating Officer from August to November 2015 and that he had been the chief marketing

officer “for a number of years” prior. See (Dkt. 49) (Tr. Vol. 3) at 366:10–21; see also (Dkt. 25)

(Tucci Decl.) at ¶ 25 (Direct Media Power organization chart listing DeFranzo as the COO for the

period 2015–2016). Still, the hearing evidence indicated that Tucci was involved in all decisions

made at Direct Media Power and he had complete control over its operations. See (Dkt. 47) (Tr.

Vol I) at 24:6–11 (Testimony of D. Keller); see also id. at 13:16–18 (“Dean Tucci was the only

person authorized to sign any checks for Direct Media Power or FDATR, any of his other entities,

as well as any wire transfers.”); id. at 24:4–5 (“Dean would get all copies of [the emails of] every

employee at all companies.”); id. at 124:15–18 (Testimony of D. Tucci) (only his signature could

authorize checks and only he could authorize wire transfers); (Dkt. 48) (Tr. Vol. 2) at 197:8–10

(Testimony of B. Czahor) (“[Tucci] was like a dictator. He—you would—he would read every

email that came in. All your phone calls were recorded. You were on camera.”). But see id. at

284:14 (Testimony of N. Hays) (“[Tucci] has a pretty hands off [management] approach with me,

actually.”).

        Tucci was also the sole owner of the company from its formation until February 2016.

(Dkt. 47) (Tr. Vol I) at 111:4–6 (Testimony of D. Tucci); (Dkt. 49) (Tr. Vol. 3) at 324:7–18

(Testimony of D. Tucci) (all stock issued by Direct Media Power Illinois was issued to Tucci). On

February 25, 2016, a new company was incorporated in Illinois—DMP Holdings, Inc.—and Tucci

transferred his ownership of Direct Media Power to DMP Holdings as of February 26, 2016. See




                                                 8
(Dkt. 47) (Tr. Vol. 1) at 1–3 (Testimony of D. Tucci); (Dkt. 49) (Tr. Vol. 3) at 361:8–10

(Testimony of D. Tucci).

        Tucci testified that he never had a board of directors meeting for Direct Media Power nor

had he ever paid a formal dividend out of the company. See (Dkt. 47) (Tr. Vol. 1) at 176:2–9;

(Dkt. 48) (Tr. Vol. 2) at 309:14–17 (“Were there times when Direct Media Power acted by the

unanimous consent of the board of directors in lieu of a meeting? A. I’m not sure.”); (Dkt. 49)

(Tr. Vol. 3) at 361:5–7 (“Q. . . . You have never issued any dividends out of DMP . . . , true? A.

True.”). He further testified that he had made capital contributions to the company in the form of

only $150,000 in 2015 and a personal guarantee of a more than $1 million loan at some unspecified

time. (Dkt. 49) (Tr. Vol. 3) at 326:1–13.

        According to the evidence at the hearing, Direct Media Power maintained four bank

accounts—two at U.S. Bank, ending in 8690 and 9293, and two at Bank of America (“BOA”),

ending in 6543 and 6530. The evidence demonstrated that the BOA accounts were linked to the

Illinois entity, see PHXs 11–14 (BOA account opening documents); testimonial evidence indicated

that the U.S. Bank accounts were opened in 2010 for the Delaware entity and that they retained

the EIN of the Delaware entity. (Dkt. 47) (Tr. Vol. 1) at 90:22–91:4 (Testimony of D. Keller);

(Dkt. 48) (Tr. Vol. 2) at 306:16–307:6 (Testimony of D. Tucci). No documentary evidence was

presented regarding the ownership of the U.S. Bank accounts.3

        As for records, Direct Media Power tracked its financial transactions on “in/out” reports,

which were Excel spreadsheets maintained by its accounting staff that contained information from

Direct Media Power’s bank statements. (Dkt. 47) (Tr. Vol. 1) at 29:6–30:13 (Testimony of D.


3
  However, the Court notes that in the bankruptcy proceedings, the Direct Media Power entity at issue there
(the Illinois entity) represented to the Bankruptcy Court that it “owned or controlled” all of the following
accounts: BOA 6530, U.S. Bank 8960, U.S. Bank 9293, BOA 6556, and BOA 6543. In re Direct Media
Power, Inc., No. 16-36934 (Dkt. 77) (Bankr. N.D. Ill. Jan. 17, 2017).


                                                     9
Keller); see PHX 4A (DMP out report for BOA 6530 & U.S. Bank 8690 for 3/1/17 to 4/5/17),

PHX 4D (DMP U.S. Bank 8690 in report for 1/4/16 to 12/30/17), PHX 4E (DMP U.S. Bank 8690

out report for 1/4/16 to 2/28/17), PHX 4F (DMP BOA 6530 in report for 1/4/16 to 12/30/17), PHX

4G (DMP BOA 6530 out report for 12/18/15 to 2/28/17/17), PHX 4H (DMP BOA 6543 in report

for 8/31/15 to 2/27/17), PHX 4I (DMP BOA 6543 out report for 8/31/15 to 1/10/17) (containing

mostly payroll debits).

        Direct Media Power also maintained certain financial information in QuickBooks

accounting software (such as vendor invoices and banking data) but Tucci generally did not

consider the QuickBooks data to be accurate. (Dkt. 49) (Tr. Vol. 3) at 367:20–22 (Testimony of

D. Tucci) (“Q. But DMP did not rely on its QuickBooks records because they were inaccurate,

true? A. That is true.”). Aside from bank statements and in/out reports, no other financial

documents or corporate records of Direct Media Power were introduced at the hearing, although

Tucci testified as to the existence of articles of incorporation and also that stock certificates, annual

reports, employee payroll records and taxes, “accounting records,” “records of sales,” “records of

contracts,” and tax returns also were kept. See (Dkt. 49) (Tr. Vol. 3) at 324:7–18, 327:4–5, 332:14–

333:11, 378:2–10. At the same time, Urban One elicited testimony from Tucci that the only

financial record maintained by Direct Media Power was the in/out report:

        Q.      So let’s talk about corporate records for a moment.
                You never produced any minute books, board of directors meeting minutes
                for DMP or DMP Holdings, true?
        A.      I don’t believe so, no.
        Q.      Okay. And the only financial record that you maintained for DMP was that
                spreadsheet, that in-and-out spreadsheet that we—that we showed you,
                correct?
        A.      That is correct.




                                                   10
(Dkt. 47) (Tr. Vol. 1) at 175:9–16. Keller testified that Direct Media Power did not voluntarily

file its tax returns for the years 2014, 2015, and 2016; it began filing those returns when the Internal

Revenue Service commenced an audit of Direct Media Power. (Dkt. 47) (Tr. Vol. 1) at 98:6–17.

Tucci confirmed that the 2014 tax return was not filed and that the IRS “filed” SFRs (Substitutes

for Returns) on Direct Media Power’s behalf at some point. (Dkt. 49) (Tr. Vol. 3) at 363:6–364:16.

               2.       DMP Holdings, Inc.

        DMP Holdings, Inc. is an Illinois corporation. See PHX 2 (Illinois Corporation File Detail

Report for DMP Holdings, Inc.). Tucci owns 90% of DMP Holdings; Beata Piliciauskiene—

Tucci’s significant other—owns the other 10%, which she acquired for no consideration.

Immediately after DMP Holdings was formed, Tucci transferred his ownership of Direct Media

Power, TelDebt, and FDATR to that entity. See (Dkt. 47) (Tr. Vol. 1) at 112:1–115:1 (Testimony

of D. Tucci); (Dkt. 49) (Tr. Vol. 3) at 324:19–325:18 (Testimony of D. Tucci). Even so, DMP

Holdings was without a bank account from the time it was formed until sometime in January 2017,

and at that time the account had a zero balance. (Dkt. 47) (Tr. Vol. 1) at 117:23–118:12. Likely

for this reason, no in/out reports or other financial records were kept for DMP Holdings. Id. at

175:24–176:1 (Testimony of D. Tucci). Still, Tucci testified that DMP Holdings was solvent in

January 2018. (Dkt. 49) (Tr. Vol. 3) at 329:1–2. Tucci did not maintain a joint bank account with

DMP Holdings. Id. at 331:24–332:4.

        Tucci testified that DMP Holdings enacted articles of incorporation and issued corporate

stock. Id. at 325:19–23, 327:12–14. As for management, Keller testified that the board of directors

for DMP Holdings included herself, a few of Tucci’s children, and Piliciauskiene. (Dkt. 47) (Tr.

Vol. 1) at 26:9–14; see also (Dkt. 49) (Tr. Vol. 3) at 327:17–19 (Testimony of D. Tucci) (testifying

that the board of directors for DMP Holdings “originally was myself and Desiree [Keller]. We




                                                  11
never did anything formal after that.”). Tucci testified that he never had a board of directors

meeting for DMP Holdings nor had he ever paid a formal dividend out of the company. See (Dkt.

47) (Tr. Vol. 1) at 176:2–9; see also id. at 26:15-21 (Testimony of D. Keller) (testifying that DMP

Holdings never held a board of directors meeting).

       According to Tucci, DMP Holdings was created with the intent of raising capital for

FDATR by soliciting outside investors and had registered with the U.S. Securities and Exchange

Commission. (Dkt. 49) (Tr. Vol. 3) at 327:20–328:14. And yet, DMP Holdings “did not raise

additional capital from outside investors.” (Dkt. 55) at ¶ 13. After the creation of DMP Holdings,

the corporate structure was set up in the following manner:




               3.     FDATR, Inc. & TelDebt Solutions, Inc.

       FDATR, Inc. was incorporated in Delaware in April 2010, originally as Tel-Debt

Solutions, Inc. prior to its official renaming. DHX 2 (Delaware Dep’t of State: Division of

Corporations Entity Details for FDATR, Inc.). Its business is tax preparation and resolution as

well as student loan consolidation. (Dkt. 49) (Tr. Vol. 3) at 322:24–323:7 (Testimony of D. Tucci);

see also (Dkt. 47) (Tr. Vol. 1) at 114:19–20 (Testimony of D. Tucci) (company began as a “lead

aggregator” and did business-to-business work). At times, FDATR was a client of Direct Media


                                                12
Power and purchased calls Direct Media Power received from its toll-free-number service

advertisements. (Dkt. 49) (Tr. Vol. 3) at 337:2–16, 338:3–9 (Testimony of D. Tucci); (Dkt. 48)

(Tr. Vol. 2) at 201:20–21 (Testimony of B. Czahor) (“Q. Does DMP and FDATR work together

at all? A. Yes. Supposedly, they buy media for FDATR.”). Tucci was originally the sole owner

and president of FDATR, but in February 2016, ownership was transferred to DMP Holdings and

later in 2016, Ken Halverson became the president. (Dkt. 49) (Tr. Vol. 3) at 323:8–15. Still,

Keller testified that Halverson lacked control over FDATR’s bank accounts; that authority

continued to rest with Tucci. (Dkt. 47) (Tr. Vol. 2) at 40:1–7. Tucci attested that in July 2017,

FDATR’s ownership was transferred to Halverson. (Dkt. 25) (Tucci Decl.) at ¶ 3.

       According to Tucci, FDATR and TelDebt entities were also separately incorporated in

Illinois, although the distinction among these companies is less than clear and does not appear to

have been respected. (Dkt. 49) (Tr. Vol. 3) at 316:23–317:4; see also (Dkt. 47) (Tr. Vol. 1) at

27:23–23 (Testimony of D. Keller) (“There are, however, multiple EIN numbers for TelDebt

Solutions and FDATR Incorporated in Illinois and in the State of Delaware.”), 104:3–11. For

instance, Tucci testified that FDATR and TelDebt were and currently are the same entity. (Dkt.

47) (Tr. Vol. 1) at 114:22–115:1. Somewhat confusingly, however, FDATR and TelDebt appear

to have maintained different bank accounts and have separate federal EINs: U.S. Bank 9301

(FDATR), U.S. Bank 7542 (TelDebt), BOA 6556 (TelDebt), and Citi 6695 (FDATR).

       In/out reports were maintained for TelDebt and FDATR. See PHXs 6B & 6D (FDATR

U.S. Bank 9301 & Citi 6695 out reports), PHXs 6A & 6C (FDATR U.S. Bank 9301 & Citi 6695

in reports); PHX 6E (TelDebt BOA 6556 in report); PHX 6F (TelDebt BOA 6556 out report);

PHX 6G (TelDebt U.S. Bank 7452 in report); PHX 6H (TelDebt U.S. Bank 7452 out report). Tucci

was not an employee of any of these companies. (Dkt. 47) (Tr. Vol. 1) at 130:9–11.




                                               13
               4.      Dang Enterprises, LLC

       Tucci established Dang Enterprises, LLC under New Mexico law in 2010. Tucci is the

sole member of this LLC. Id. at 119:17–120:7, 121:3–8 (Testimony of D. Tucci). From the time

of its formation until May 2017 (when Direct Media Power was liquidated), Dang did not have

any operations. It did not have any employees and it did not file any tax returns. See id. at 121:22–

25; 122: 3–11; id. at 28:14–17 (Testimony of D. Keller) (Dang “didn’t start operating until after

the Chapter 7 bankruptcy,” “it was a dormant company that was just a backup”). Dang maintained

one bank account at U.S. Bank ending 9319 (of which Tucci was a joint owner) and there are in/out

reports for this company. See PHX 4J (Dang U.S. Bank 9319 in report for 10/28/16 to 2/17/17),

PHX 4K (Dang U.S. Bank 9319 out report for 10/31/16 to 2/14/17).

       C.      Intercompany Transfers

       The evidence adduced at the hearing reflected various transfers between Tucci’s entities

with little formality and with no corporate documentation outside of the in/out reports.

Specifically, loans, advances, and other transfers between Direct Media Power, Tucci, FDATR,

TelDebt, and/or Dang were recorded on the in/out report simply as “intercompany transfers.” See

(Dkt. 48) (Tr. Vol. 2) at 240:16–241:1 (Testimony of A. Maltese) (“Sometimes [the transfers]

would be for cash flow purposes to be able to make payroll or pay vendors.”). Tucci testified that

there were no agreements created or kept that corresponded to the intercompany transfers. (Dkt.

47) (Tr. Vol. 1) at 148:21–149:3.

       The transfers went both into and out of Direct Media Power. Keller provided the following

testimony:

       Q.      Now, did [Tucci] ever ask you to move money between those companies?
       A.      Yes. Essentially money would move, depending on whichever business
               was bringing in more cash flow that day. If FDATR had a good day and we
               needed to make payroll or pay something for Direct Media Power, then


                                                 14
               there would be money moved. It would usually be a check cut from
               Anthony Maltese or whoever was in the accounting department moving
               money from FDATR to Direct Media Power or from Direct Media Power
               to Dang Enterprises, Dean Tucci, wherever it needed to go.

Id. at 31:13–22. For his part, Tucci confirmed that Direct Media Power payroll sometimes was

paid out of FDATR due to a shortage of funds in Direct Media Power. Id. at 146:1–3, 148:2–20;

see PHX 6B (FDATR out report for 2/28/17 to 4/5/17 for listing checks to Direct Media Power

employees); PHX 37B (statements for FDATR account U.S. Bank 9301); see also PHX 6F

(TelDebt BOA 6556 out report) (reflecting payroll checks for DMP employees in December 2016).

Czahor also testified to the payroll transfers between these companies: “In the beginning when

FDATR started, we supported them on payroll, Dean Tucci told me personally. And then towards

the end when Direct Media Power had their issues with the Radio One case and the bankruptcy

case, then they were supporting us in payroll.” (Dkt. 48) (Tr. Vol. 2) at 21–25.

       Like payroll, Tucci testified that the other entities paid Direct Media Power’s obligations

at times, such as in mid-March through May 2017, FDATR paid $116,513 of Direct Media Power

debts. (Dkt. 47) (Tr. Vol. 1) at 162:22–163:3; see also (Dkt. 25) (Tucci Decl.) at ¶ 2. Specifically,

he stated that “if the funds [from other entities] were coming into the firm, they were used to help

Direct Media Power pay bills. Vice versa, they were paying Direct Media Power bills.” (Dkt. 49)

(Tr. Vol. 3) at 339:22–25. Along these same lines, Tucci testified that cash re-deposited into Dang

was used as a payroll and media expense payment provider, as it “was paying media bills for

DMP.” (Dkt. 47) (Tr. Vol. 1) at 168:19–169:12. The in/out reports show substantial funds into

and out of Direct Media Power’s accounts. See, e.g., PHX 4D (DMP U.S. Bank in report for 1/4/16

to 12/30/17) (showing, for example, six deposits totaling $85,000 from 10/31/16 to 11/2/16 from

FDATR and Dang); PHX 4E (DMP U.S. Bank 8690 out report for 1/4/16 to 2/28/17) (showing,

for example, transfers of $25,000 to DMP’s BOA accounts on 10/27/16, $162,000 to Dang on



                                                 15
10/28/16, $22,000 to Dang on 10/31/16, $60,000 to Dang on 11/3/16, $20,000 to Dang and

$10,000 to a DMP BOA account on 11/4/16, and $69,000 to Dang and $35,000 to a DMP BOA

account on 11/14/16); PHX 4F (DMP BOA 6530 in report for 1/4/16 to 12/30/17); 4H (DMP BOA

6543 in report for 8/31/15 to 2/27/17) (with the exception of a small handful of entries,

intercompany transfers were the only deposits); PHX 6E (TelDebt BOA 6556 in report for 1/5/16

to 2/22/17) (showing $720,434.36 in deposits, largely from intercompany transfers from DMP

BOA 6530 & 6543 and TelDebt U.S. Bank 7542 accounts).

       Tucci testified that only his signature could authorize checks and only he could authorize

wire transfers. (Dkt. 47) (Tr. Vol. 1) at 124:15–18; see also, e.g., (34-4) (BOA Business Signature

Card for account 6543 (Direct Media Power Illinois d/b/a DMP Teleservices)); PHX 14 (same);

PHX 12 (BOA Business Signature Card for 6530 (Direct Media Power Illinois)); PHX 16 (BOA

Business Signature Card for account 6556 (TelDebt Illinois)). Maltese likewise testified that

Tucci’s signature was required on all checks to pay vendor invoices, although some kinds of

electronic media buys could be done without Tucci’s signature. (Dkt. 48) (Tr. Vol. 2) at 235:15–

238:5. And although testimony was offered regarding the specifics of the signature—it was on a

stamp that certain employees could use—Tucci testified that his approval was required before the

signature stamp was applied and that after the bankruptcy proceedings were initiated for Direct

Media Power, he personally stamped “everything.” (Dkt. 49) (Tr. Vol. 3) at 322:1–15.

       D.      Personal Transfers

       Tucci was an employee of Direct Media Power who received both payroll salary and

commission payments, although Tucci could not elaborate what his commission deal was. (Dkt.

49) (Tr. Vol. 3) at 362:3–17. He also testified that he received shareholder distributions from

Direct Media Power, although he confirmed that after February 2016, he was no longer a




                                                16
shareholder in Direct Media Power, having transferred his ownership to DMP Holdings, Inc. Id.

at 361:8–14. In addition to these items, the in/out reports for all of the entities—not just Direct

Media Power—reflect voluminous “intercompany transfers” made to Tucci’s personal bank

accounts at U.S. Bank (9216 and 7601) for the years 2016 and 2017. For example, Tucci

acknowledged more than $100,000 of transfers into U.S. Bank 9216 directly from Direct Media

Power in 2016, the same year that Tucci ceased being a shareholder of Direct Media Power. He

could not recall why he had received this amount. See (Dkt. 47) (Tr. Vol. 1) at 132:19–133:20.

Similarly, Tucci confirmed prior testimony that he had received approximately $100,000 in

income from TelDebt in distributions: “If I borrow money on the firm and I want to pay myself,

I can,” even though he was not a shareholder of TelDebt at the time and these monies were not

considered repayments of debts. (Dkt. 47) (Tr. Vol. 1) at 134:6–25.

       In fact, in/out reports for Tucci’s U.S. Bank 9216 were maintained by Direct Media Power

and admitted as evidence, with the in report containing five pages of “intercompany transfers”

from corporate accounts for Direct Media Power, Dang, FDATR, and TelDebt to Tucci’s personal

checking account for the period January 2016 to March 2017 totaling $274,461.96. See PHX 4B

(Tucci U.S. Bank 9216 in report for 1/4/16 to 3/16/17); see also (Dkt. 47) (Tr. Vol. 1) at 136:14–

17 (Testimony of D. Tucci); PHX 35B (Statements for U.S. Bank 9216 for 1/2016 through 6/2017)

(reflecting numerous monthly deposits from bank accounts associated with Direct Media Power,

TelDebt, FDATR, and Dang); PHX 4C (Tucci U.S. Bank 9216 out report detailing personal

expenses).

       Similarly, an in/out report maintained by Direct Media Power for U.S. Bank 7601 (another

personal account held by Tucci and Piliciauskiene) reflects $109,692.91 in “intercompany

transfers” to the account during 2016. See PHX 4L (Tucci U.S. Bank 7601 in report for 1/11/6 to




                                                17
12/8/16); see also PHX 29B (statements for U.S. Bank 7601 for 1/20/2016 to 12/15/2016)

(reflecting numerous monthly deposits from bank accounts associated with Direct Media Power,

TelDebt, and FDATR). At the hearing, Tucci testified that the transfers into U.S. Bank 7601

reflected reimbursements for business expenses and that the bank statements served as his

“expense reports.” (Dkt. 47) (Tr. Vol. 1) at 143:6–144:7.

          Tucci also directed “intercompany transfers” and other funds to his family members. For

example, Piliciauskiene received an annual salary of $60,000 from Direct Media Power, although

Keller testified that Piliciauskiene did not work at Direct Media Power. (Dkt. 47) (Tr. Vol. 1) at

32:22–23; see also PHX 42 at 36 (Piliciauskiene 2015 W-2). In addition, checks were cut from

Direct Media Power to cover Piliciauskiene’s expenses such as rent (see (Dkt. 47) (Tr. Vol. 1) at

32:7–10. (Testimony of D. Keller)) and deposits were made into Piliciauskiene’s personal

checking account by both Direct Media Power (U.S. Bank 8690) and TelDebt (U.S. Bank 7542).

See PHX 31B (1/20/16 to 8/17/17 statements for U.S. Bank 7959 held by Piliciauskiene and

Tucci).

          Company transfers also were made from Direct Media Power (U.S. Bank 8690), TelDebt

(U.S. Bank 7542), and FDATR (U.S. Bank 9301) to a checking accounts held jointly by Tucci and

his daughter and Tucci and his son, for which Tucci testified there were no legitimate business

purposes. See PHX 30B (1/20/16 to 10/17/17 statements for U.S. Bank 3610); PHX 39B (1/15/16

to 10/13/17 statements for U.S. Bank 5780); see also (Dkt. 47) (Tr. Vol. 1) at 139:16–141:8.

Finally, Keller testified that checks were also cut from Direct Media Power to cover “unallocated

support” of $4,400 to Tucci’s ex-wife each month. (Dkt. 47) (Tr. Vol. 1) at 32:10–13; see also

PHX 6F (TelDebt BOA 6556 out report) (reflecting a $4,400 check to Sonia Tucci, a $500 check

to Tucci, and a $150.00 check to Tucci’s daughter all on 12/2/16).




                                                18
       E.      The Radio One Contract

       Backing up to where the dispute in the instant matter originated, on June 12, 2013, Direct

Media Power submitted a Confidential Credit Application to Urban One to purchase radio airtime

from Urban One. Tucci and DeFranzo executed the Application on behalf of Direct Media Power.

Through the Application, Direct Media Power agreed to tender payments within 30 days from the

invoice date and to pay collection costs and legal fees if payments were not timely made, among

other things. See PHX 50 (Confidential Credit Application). Direct Media Power immediately

began purchasing airtime from Urban One to resell to its own clients. See Radio One, Inc. v. Direct

Media Power, Inc., No. 16 C 1867 (Dkt. 1) at ¶ 7 (N.D. Ill. Feb. 2, 2016) (“Radio One Complaint”).

       Urban One invoiced Direct Media Power monthly for its media purchases. Direct Media

Power consistently paid the invoices until September 2014. Although it had stopped regularly

paying the invoices, Direct Media Power continued to purchase airtime from Urban One and Urban

One continued to broadcast commercials for Direct Media Power’s clients during the purchased

airtime. For his part, Tucci testified that Direct Media Power had discovered some losses with the

Radio One account and had affirmatively “suspended” the relationship to investigate, after which

time DeFranzo left and the Radio One relationship broke down. (Dkt. 48) (Tr. Vol. 2) at 302:5–

303:16. At a certain point, Urban One demanded the amount due ($1,363,810.45) and Direct Media

Power refused to pay. Radio One Complaint at ¶¶ 8–14.

       F.      The Lawsuit

       On February 2, 2016, Urban One filed suit against DMP for breach of contract and unjust

enrichment. (Dkt. 47) (Tr. Vol. 1) at 111:14–19 (Testimony of D. Tucci); see also Radio One

Complaint. On October 26, 2016, after Direct Media Power failed to participate in discovery,

respond to motion practice, and appear for court hearings, the Court entered a default judgment




                                                19
against it in the amount of $1,398,658.58 (which included the principal amount due under the

contract, attorneys’ fees and costs) plus post-judgment interest. See Radio One, Inc. v. Direct

Media Power, Inc., No. 16 C 1867 (Dkt. 38) (N.D. Ill. Oct. 26, 2016); see also id. (Dkts. 32, 34,

37). Neither Tucci nor Direct Media Power dispute that money is owed by Direct Media Power

to Urban One. See (Dkt. 48) (Tr. Vol. 2) at 304:1–10 (Testimony of D. Tucci).

       G.     The Post-Judgment Discovery Proceedings

       Between the date of the default judgment and November 11, 2016, the in/out reports reflect

that Direct Media Power transferred $354,000 from U.S. Bank 8690 to Dang. See PHX 4J (Dang

in report for U.S. Bank 9319 for 10/28/16 to 2/17/17); (Dkt. 47) (Tr. Vol. 1) at 163:12–164:6

(Testimony of D. Tucci). During that same time period, Dang then transferred $4,000 to accounts

held by Tucci, $180,000 to the FDATR U.S. Bank 9301 account, and $15,000 back to the Direct

Media Power U.S. Bank 8690. See PHX 4K (Dang out report for U.S. Bank 9319 for 10/31/16 to

2/14/17).

       On November 11, 2016, the original citation to discover assets in the Radio One Litigation

was served on Direct Media at approximately 3:00 p.m. to Keller. The citation noticed an

examination for November 21, 2016. See (Dkt. 1-3) (Citation Notice); (Dkt. 1-4) (Affidavit of

Special Process Server); (Dkt. 47) (Tr. Vol. 1) at 41:10–42:19 (Testimony of D. Keller). Between

November 11 and 21, Direct Media Power transferred $151,000 to Dang from U.S. Bank 8690 and

BOA 6530. See PHX 4J (Dang in report for U.S. Bank 9319); (Dkt. 47) (Tr. Vol. 1) at 163:12–

164:6 (Testimony of D. Tucci).

       H.     The Bankruptcy

       On November 21, 216, Direct Media Power initiated a voluntary Chapter 11 bankruptcy

proceeding. See In re Direct Media Power, Inc., No. 16-36934 (Dkt. 1) (Bankr. N.D. Ill. Nov. 21,




                                               20
2016). Tucci testified that Direct Media Power was insolvent in late 2016 and 2017. See (Dkt.

47) (Tr. Vol. 1) at 176:10–17.

        During the course of the bankruptcy proceedings, the Bankruptcy Court entered at least

four interim cash collateral orders on December 19, 2016, January 12, 2017, February 6, 2017, and

February 13, 2017. After each order, however, details of Direct Media Power’s noncompliance

and mismanagement surfaced and the proceedings were eventually converted to a Chapter 7 action

on Direct Media Power’s motion in March 2017. In re Direct Media Power, Inc., 582 B.R. 739,

748 (Bankr. N.D. Ill. 2018). The bankruptcy proceeding was dismissed on September 20, 2017

on the basis of the Trustee’s conclusion that “there was no business justification for pursuing the

assets of DMP and that the bankruptcy estate was administratively insolvent.” Id. Urban One

continued with its citation proceedings in the Radio One Litigation following the dismissal of the

bankruptcy case and filed the instant action. Still, the bankruptcy court retained jurisdiction to

decide Urban One’s motion for contempt and granted the motion on March 29, 2018. The Court

held:

        Throughout the bankruptcy case, DMP acted in a manner inconsistent with its
        obligations as a debtor, and those actions were personally performed by Tucci. He
        was the officer responsible for DMP’s compliance. DMP’s misuse of cash
        collateral, however, was particularly egregious as it actively impeded the purpose
        of the bankruptcy case. None of the Cash Collateral Orders authorized payments
        to the Affiliated Entities. None of them permitted the excessive payments to Tucci
        or on account of prepetition claims. None of them permitted DMP to comingle its
        cash, or to fail to account for it. Despite the specific prohibition on transfers by
        Affiliated Entities contained in the Third Collateral Order and Fourth Collateral
        Order, Tucci continued to transfer funds as he pleased between himself, DMP and
        Affiliated Entities.

Id. at 753. In imposing sanctions of Urban One’s reasonable attorneys’ fees, the bankruptcy court

held Direct Media Power and Tucci personally jointly and severally liable, because “Tucci was

DMP’s head officer and, as such, responsible for its actions. He kept the books and controlled the




                                                21
accounts. He exerted control over DMP’s daily operations and authorized every transaction. It

was Tucci’s own actions that created the noncompliance by DMP.” Id. at 753–54.

                                           DISCUSSION

        Just before the preliminary injunction hearing, Tucci filed two motions attacking these

proceedings, which the Court took under advisement: a motion to dismiss the entire matter for

lack of subject matter jurisdiction and a motion to strike the preliminary injunction hearing,

arguing that the Court is without authority to grant relief. (Dkts. 22, 31). Accordingly, the Court

analyzes these motions before turning to Urban One’s preliminary injunction motion.

  I.    Tucci’s Motion to Dismiss for Lack of Subject Matter Jurisdiction (Dkt. 31)

        The Court first addresses Tucci’s motion to dismiss the action pursuant to Federal Rule of

Civil Procedure 12(h)(3) for lack of federal subject matter jurisdiction. See (Dkt. 31). In this case,

Urban One asserts that the Court has jurisdiction based on diversity of citizenship. See 28 U.S.C.

§ 1332(a). Federal courts have jurisdiction only where there is complete diversity: the plaintiff’s

citizenship must be diverse from that of each named defendant. 28 U.S.C. §§ 1332(a). A

corporation, for diversity purposes, is “deemed to be a citizen of every State and foreign state by

which it has been incorporated and of the State or foreign state where it has its principal place of

business.” 28 U.S.C. § 1332(c)(1); see Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010). A

corporation’s “principal place of business” refers to the place where a corporation’s officers direct,

control, and coordinate the corporation’s activities, i.e., its “nerve center,” which will typically be

found at its corporate headquarters. Hertz Corp., 559 U.S. at 92–93. Urban One alleges that the

requirements of diversity jurisdiction are satisfied in this action, which it—a citizen of Delaware

and Maryland—has brought against a single Illinois citizen, Tucci. See (Dkt. 1) at ¶ 10. Rule

12(h)(3) provides that “[i]f the court determines at any time that it lacks subject-matter jurisdiction,




                                                  22
the court must dismiss the action.” The Court considers the entire record in evaluating the

existence of diversity jurisdiction. See Harmon v. OKI Sys., 115 F.3d 477, 47980 (7th Cir. 1997).

       Tucci argues that “[s]ince Urban One is seeking to treat [him] as the alter ego of Direct

Media [Power], for purposes of diversity jurisdiction, [Tucci] is considered a citizen of his alter

ego corporation.” (Dkt. 31) at 2. According to Tucci, DMP is a citizen of Illinois and Delaware

because it has been incorporated in both states; there is no dispute that DMP maintained its

principal place of business in Illinois. Therefore, Tucci argues that he is not diverse from Urban

One and the case must be dismissed. Id. In response, Urban One asserts that the Illinois and

Delaware Direct Media Powers are separate and distinct corporations. See (Dkt. 34) at 1–2. As

relevant, Urban One argues that only the Illinois-incorporated Direct Media Power did business

with Urban One and later filed for bankruptcy, and therefore Urban One contends that only the

Illinois-incorporated entity should be considered for the purposes of this matter. Id. at 3.

       Tucci’s argument that the parties in this action are not diverse fails for a number of reasons.

When subject matter jurisdiction is challenged, the Court first looks to the face of the complaint to

verify that the elements of diversity jurisdiction are satisfied. See NLFC, Inc. v. Devcom Mid–

America, Inc., 45 F.3d 231, 237 (7th Cir. 1995); see also Adams v. Catrambone, 359 F.3d 858,

861 (7th Cir. 2004) (concluding that diversity jurisdiction existed on the face of the complaint).

The complaint as drafted by Urban One satisfies the requirements of diversity jurisdiction under

28 U.S.C. § 1332. Despite this fact, Tucci contends that diversity cannot be established because

of his belief that Urban One’s possible success on the merits will make Tucci a citizen of all of the

states in which his disregarded corporate entity is a citizen. See (Dkt. 31). But the possibility that

Urban One may succeed on the merits of its claim is not sufficient to destroy diversity. See

Pyramid Sec. Ltd. v. IB Resolution, Inc., 924 F.2d 1114, 1120 (D.C. Cir. 1991) (rejecting the




                                                 23
suggestion that because Pyramid’s substantive claim involved piercing the corporate veil,

consistency required the court to do so for purposes of determining diversity); cf. Bell v. Hood,

327 U.S. 678, 682 (1946) (“Jurisdiction, therefore, is not defeated as respondents seem to contend,

by the possibility that the averments might fail to state a cause of action on which petitioners could

actually recover.”). And contrary to Tucci’s claim, “veil-piercing is a rule of liability—a means

of determining who pays for wrongdoing—not a basis on which to determine citizenship for

diversity purposes.” Golin v. Neptune Mgmt. Corp., 704 F. App’x 591, 594 (7th Cir. 2017).

       Second, the citizenship attribution rule, described in an Eastern District of New York case

cited by Tucci in his motion (see (Dkt. 31) at 2 (citing Grunblatt v. UnumProvident Corp., 270 F.

Supp. 2d 347, 352 (E.D.N.Y. 2003)), was developed by the Fifth Circuit more than thirty years

ago and stands for the proposition that, for diversity jurisdiction purposes, if a parent and

subsidiary corporations are deemed alter egos, the citizenship of each one of them is attributed to

the other. This way, new places of citizenship are added to each corporate entity and federal

jurisdiction is limited. See Freeman v. Northwest Acceptance Corp., 754 F.2d 553 (5th Cir. 1985);

Panalpina Welttransport GmBh v. Geosource, Inc., 764 F.2d 352, 354 (5th Cir. 1985) (a

corporation “may also gain additional places of citizenship for purposes of diversity jurisdiction .

. . if it is the alter ego of another corporation.”). Not only has the Court been unable to locate

Seventh Circuit caselaw adopting this rule, the cases that have followed it since its introduction

appear to have applied citizenship attribution only to other corporations. See, e.g., Molinos Valle

Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1346 (11th Cir. 2011) (“Freeman’s logic is

inapposite when applied to individuals.”). Tucci has not cited any authority (persuasive or

otherwise)—and the Court likewise has not located any—that has attributed the citizenship of an




                                                 24
alter ego corporation to an individual. Cf. Grunblatt, 270 F. Supp. 2d at 352 (“Two corporations

that are deemed to be an alter ego of each other acquire the citizenship of each other.”).

       Even if he had, the Court finds that the Delaware and Illinois entities were separate, and

that only the Illinois entity is implicated in these proceedings, such that, if any citizenship

attribution were to flow from Direct Media Power to Tucci upon the possible piercing of the

corporate veil, such attribution would be of Illinois citizenship only and therefore would not

destroy diversity.

       Contrary to Tucci’s current assertion that Direct Media Power was a single corporation that

was incorporated in two different states ((Dkt. 31) at 1–2), Tucci himself testified “[i]t was two

corporations. There was a corporation started in 2010 in Delaware, and then one started in 2014

[sic] in Illinois.” (Dkt. 33-2) (1/31/17 Tucci Dep. in No. 16 BK 36934) at 7:12–14. Further, in

his Proposed Findings of Fact and Conclusions of Law, Tucci states that the “Direct Media Illinois

default judgment in the Radio One Action was entered against the Illinois incorporated entity . .

..” and he argues that all post-judgment pre-bankruptcy transfers out of Direct Media Power were

from the Delaware entity not the Illinois entity. (Dkt. 55) at ¶¶ 121, 123–26. Tucci cannot have

it both ways, arguing that Direct Media Power is a single corporation with dual states of

incorporation for jurisdictional purposes but also two separate corporations for purposes of

avoiding a finding that Direct Media Power violated court orders with respect to post-judgment

asset transfers. The evidence also shows that Tucci was aware of how a non-Illinois corporation

could operate within the state by filing foreign corporation paperwork, and he testified that he had

filed that paperwork in Illinois for the Delaware entity, which only further confirms that the two

entities were separate. See, e.g., (Dkt. 48) (Tr. Vol. 2) at 305:17–20 (Testimony of D. Tucci); PHX

47 (11/14/16 email from D. Tucci to D. Keller) (concerning a contemplated New Mexico entity,




                                                25
stating “I do need to be able to operate in the State of Illinois, so you may have to file foreign state

corp paperwork.”).

        Assessing the evidence as a whole, the Court concludes that the entity sued and against

which Urban One obtained a default judgment is the Illinois entity. For example, in applying for

credit with Urban One in June 2013, Tucci listed only the EIN XX-XXXXXXX and authorized Urban

One to contact certain banks in connection with DMP’s credit application using this specific

information. (Dkt. 34-7). In addition, Tucci confirmed that only one entity was involved in the

bankruptcy proceedings—the Illinois entity. Id. at 8:20–9:2. The bankruptcy filings similarly

reflect this fact. See In re Direct Media Power, Inc., No. 16-36934 (Dkt. 1) (Bankr. N.D. Ill.)

(listing the associated federal EIN as XX-XXXXXXX); see also In re Direct Media Power, Inc., 582

B.R. at 742 (“The debtor in this bankruptcy case, DMP, is wholly-owned by DMP Holdings, Inc.

[], also an Illinois corporation.”); see also (Dkt. 41-5) at 10 (11/18/16 email from D. Tucci to A.

Tracy) (“[W]e are going to put Direct Media Power, Inc. – an Illinois Corporation – Tax ID 38-

3907150 – into Chapter 11 Bankruptcy reorganization effective immediately.”). And statements

from both Tucci and his counsel were that DMP’s bankruptcy was attributable to Urban One, again

indicate that, since only the Illinois entity filed for bankruptcy, Urban One was only involved with

the Illinois entity. See, e.g., (Dkt. 24) at 15 (“There is no injustice here, merely insolvency, largely

due to Urban One’s own overly aggressive litigation practice in bankruptcy and here, which

choked the life out of Direct Media.”); (Dkt. 55) at ¶ 38 (“Direct Media was an operating entity at

the time it filed for Chapter 11 bankruptcy but was forced into Chapter 7 by Urban One”), ¶ 201

(“Urban One pushed Direct Media into Chapter 7 bankruptcy, and ultimately forced the complete

insolvency of the company.”).




                                                  26
        Finally, documents that DMP submitted to this Court and other federal courts further

confirm that only the Illinois corporation is separate. In the associated breach-of-contract action,

No. 16 C 1867, DMP admitted that it was a “corporation organized and existing under the laws of

the State of Illinois, with its principal place of business in Wood Dale, Illinois. . . . [DMP] is a

citizen of Illinois.” See (Dkt. 8) at ¶ 3. Also in that case as recently as November 2017, DMP

itself represented that as of February 2, 2016, Tucci owned four separate entities (DMP, Teldebt

Solutions, Dang, and FDATR) and that the DMP entity was incorporated in Illinois on May 21,

2013 and involuntarily dissolved on October 13, 2017. See Radio One, Inc. v. Direct Media Power,

Inc., No. 16 C 1867 (Dkt. 83) (Defendant’s Opposition to Radio One’s Motion for Fraudulent

Transfer and Turnover of Certain Assets) (N.D. Ill. Nov. 16, 2017); id. (Dkt. 84) (Declaration of

John H. Ray, III); see also (Dkt. 24) at 3 n.3 (“According to the Illinois Secretary of State, Direct

Media was incorporated in Illinois on May 21, 2013, and involuntarily dissolved on October 13,

2017”; no mention of the Delaware entity).

        In the Southern District of New York, in Westwood One, Inc. v. Direct Media Power, Inc.,

where Westwood One brought a breach of contract claim against DMP for the alleged failure of

DMP to pay for certain media advertising time, DMP removed the case to federal court on the

basis of diversity jurisdiction. See Westwood One, Inc. v. Direct Media Power, Inc., No. 16 C

1382 (Dkt. 1) (S.D.N.Y.). Specifically, DMP alleged “Plaintiff, Westwood One, Inc. is a Delaware

corporation with its principal place of business located [in New York] . . . . Defendant DMP is an

Illinois corporation and maintains its principal place of business in Wood Dale, Illinois.

Accordingly, DMP is a citizen of Illinois for diversity purposes. Thus, Plaintiff and Defendant are

citizens of different states.” Id. at ¶¶ 4–6.




                                                 27
       Although Tucci argues that “admissions cannot create diversity,” citing to Vasquez v.

Visions, Inc., 2002 WL 91905 (N.D. Ill. Jan. 24, 2002), the relevant quotation from Vasquez is the

following: “no action of a party can confer subject matter jurisdiction upon a federal court; parties

can neither consent to nor waive subject matter jurisdiction.” Id. at *5. But the admissions listed

above do not constitute consent to or waiver of subject matter jurisdiction in a case where it

otherwise does not exist. Instead, they constitute admissions against interest—most significantly

the admission by Direct Media Power in Westwood One, Inc. that it is an Illinois company diverse

from a Delaware company with its principal place of business in New York—that carry evidentiary

weight. See Molinos Valle Del Cibao, 633 F.3d at 1342 (permitting admissions concerning

domicile that were not self-serving, but instead worked against interest); see also Fed. R. Evid.

801(d)(2)(A). Again, Direct Media Power should not be permitted to selectively argue that it is a

single company with both Delaware and Illinois incorporations to manipulate federal diversity

jurisdiction to its benefit. In total, the requirements of diversity jurisdiction are satisfied, and

Tucci’s Rule 12(h)(3) Motion to Dismiss (Dkt. 31) is denied.

       That being said, the Court still considers evidence of what may have been the Delaware

entity’s finances in its analysis of whether Tucci commingled funds among his various entities. In

other words, all of Tucci’s corporate intermingling are relevant to the veil-piercing analysis,

whether or not they pertain to the indicted company.

 II.   Tucci’s Motion to Strike (Dkt. 22)

       Tucci has raised another preliminary issue, calling into question the Court’s authority to

grant injunctive relief. See (Dkt. 22). In particular, Tucci argues that Grupo Mexicano de

Desarollo v. Alliance Bond Fund, Inc., 527 U.S. 308 (1999) precludes the entry of an order seizing,

freezing or restraining the use of Tucci’s property prior to judgment.




                                                 28
       In Grupo, Grupo Mexiano de Desarrollo (“GMD”)—a Mexican holding company—issued

$250 million in notes that were guaranteed by four of its subsidiaries. 527 U.S. at 310. The

investment fund plaintiffs had purchased some $75 million of the notes. Id. A few years later,

GMD was in financial trouble and unsuccessfully attempted to restructure its debt. In light of these

circumstances, the plaintiffs accelerated payment of the notes and filed suit for the amount due

under a breach-of-contract theory. Id. Plaintiffs alleged that GMD was either already insolvent

or at risk of insolvency, was dissipating its most significant asset, and was preferring its Mexican

creditors. Id. at 312. On this basis, district court issued a preliminary injunction restraining GMD

from “dissipating, disbursing, transferring, conveying, encumbering or otherwise distributing or

affecting” its assets. Id. at 310–14. The Supreme Court reversed, finding that the district court

did not have the power to issue a preliminary injunction preventing a defendant from transferring

assets pending adjudication of a contract claim for money damages. Id. at 333. The Court adhered

to the long-established rule that “a judgment establishing the debt was necessary before a court of

equity would interfere with the debtor’s use of his property.” Id. at 321.

       Tucci argues that this case falls squarely under Grupo because Urban One ultimately seeks

legal damages stemming from its breach-of-contract claim. But this case differs from Grupo in a

few significant ways. First, Urban One already has a judgment against Direct Media Power, and

in the supplementary proceedings in the breach-of-contract action, Urban One issued a citation to

discover assets to Direct Media Power, which gave it a lien on its assets. See (Dkt. 1-3); e.g.,

Dexia Credit Local v. Rogan, 2008 WL 4543013, at *11 n.2 (N.D. Ill. Oct. 9, 2008) (Grupo had

no bearing on preliminary-injunction analysis in case based on alter-ego and fraudulent-transfer

theories were judgment had already been entered, citation to discover had been issued, and plaintiff

had established a reasonable likelihood of success on the merits of its claim that certain trusts held




                                                 29
assets of the judgment debtor) . Furthermore, as explained below, Urban One has established a

reasonable likelihood of success on its claim to pierce the corporate veils of Direct Media Power

and DMP Holdings. For these reasons, Urban One is not in the same posture as the investment-

fund plaintiffs in Grupo, who were unsecured creditors awaiting judgment on their claims. Instead,

Urban One has obtained a judgment and secured its interest on that judgment pursuant to Illinois

law.

       Second, “the [Grupo] court specifically noted that a restraint on assets was still proper if a

suit sought equitable relief.” CSC Holdings, Inc. v. Redisi, 309 F.3d 988, 996 (7th Cir. 2002).

Veil piercing “is an equitable remedy available when respecting the corporate form ‘would

promote injustice or inequity’ by allowing a targeted corporation to escape liability for

wrongdoing.” Golin, 704 F. App’x at 594 (quoting Int’l Fin. Servs. Corp. v. Chromas Techs.

Canada, Inc., 356 F.3d 731, 737 (7th Cir. 2004)). For this reason, too, Grupo does not prevent the

Court from issuing a preliminary injunction in this matter.

       This case also is not similar to Oak Leaf Outdoors, Inc. v. Double Dragon Int’l, Inc., 812

F. Supp. 2d 944 (C.D. Ill. 2011) (cited in (Dkt. 22) at 2). That was an Illinois Uniform Commercial

Code breach of contract case wherein the defendant sought a preliminary injunction on the basis

of its counterclaims, some of which were equitable: promissory estoppel, unjust enrichment, and

for certain injunctive relief. Still, the court held that because all of the equitable counterclaims

arose from the same occurrence—the breach of contract—Grupo prevented it from issuing

preliminary injunctive relief prior to the adjudication of the breach of contract claim for money

damages. Id. at 947–48. Even though Tucci is correct that the veil-piercing claim is connected to

the breach-of-contract claim in the related case, different from Oak Leaf Outdoors, the breach-of-

contract claim has already been adjudicated to judgment. Therefore, Grupo does not prevent the




                                                30
Court from issuing a preliminary injunction in this matter and denies Tucci’s request to strike

Urban One’s motion for preliminary injunction. (Dkt. 22). Further, to the extent that Tucci

requests that the Court vacate the agreed TRO and terminate the preliminary injunction hearing,

such requests are denied as moot.

III.    Urban One’s Motion for Preliminary Injunction

        A.     Legal Standard

        The Seventh Circuit uses a two-step analysis to assess whether preliminary injunctive relief

is warranted. See Girl Scouts of Manitou Council, Inc. v. Girl Scouts of USA, Inc., 549 F.3d 1079,

1085–86 (7th Cir. 2008). “In the first phase, the party seeking a preliminary injunction must make

a threshold showing that: (1) absent preliminary injunctive relief, [it] will suffer irreparable harm

in the interim prior to a final resolution; (2) there is no adequate remedy at law; and (3) [it] has a

reasonable likelihood of success on the merits.” Turnell v. CentiMark Corp., 796 F.3d 656, 661–

62 (7th Cir. 2015). If the movement makes the required threshold showing, then the court moves

on to the second stage and considers: “(4) the irreparable harm the moving party will endure if the

preliminary injunction is wrongfully denied versus the irreparable harm to the nonmoving party if

it is wrongfully granted; and (5) the effects, if any, that the grant or denial of the preliminary

injunction would have on nonparties,” that is, the public interest. Id. at 662. The Court balances

the potential harms on a sliding scale against the movant’s likelihood of success. The greater the

movant’s likelihood of success, “the less strong a showing” the movant “must make that the

balance of harm is in its favor.” Foodcomm Int’l v. Barry, 328 F.3d 300, 303 (7th Cir. 2003).

        The grant of a preliminary injunction is not a per se decision on the merits, it is “merely a

decision that the suit has enough merit—which need not be great merit—to justify an order that

will freeze the situation . . . for such time as it may take to determine whether the suit is, or is not




                                                  31
meritorious.” Ayres v. City of Chicago, 125 F.3d 1010, 1013 (7th Cir. 1997). Establishing a

likelihood of success on the merits requires a movant to show a “greater than negligible chance of

winning.” AM Gen. Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir. 2007).

       B.      Analysis

       For the reasons set forth in this section, the Court concludes that the requirements for entry

of a preliminary injunction have been satisfied.

               1.      Reasonable Likelihood of Success on the Merits

       Under a preliminary-injunction analysis, the Court first considers whether Urban One is

likely to succeed on the merits of its Complaint, which again brings claims for veil piercing and

fraud. See (Dkt. 1). This means that Urban One must show that “it has a better than negligible

chance of succeeding on the merits so that injunctive relief would be justified.” Personeta, Inc. v.

Persona Software, Inc., 418 F. Supp. 2d 1013, 1016 (N.D. Ill. 2005) (quoting Ty, Inc. v. Jones

Group, Inc., 237 F.3d 891, 897 (7th Cir. 2001)).

       Looking at Urban One’s veil piercing claim, in diversity cases, the Court looks to the

substantive law of the state in which the district court sits, here Illinois. Wachovia Sec., LLC, 674

F.3d at 751. Under Illinois law, efforts to pierce the corporate veil are “governed by the state of

incorporation,” which, for the reasons discussed above, is Illinois. Stromburg Metal Works, Inc.

v. Press Mechanical, Inc., 77 F.3d 928, 933 (7th Cir. 1996). Corporations exist separately from

their shareholders, officers, directors, and related corporations, and those individuals and entities

ordinarily are not subject to corporate liabilities. Laborers’ Pension Fund v. Lay–Com, Inc., 580

F.3d 602, 610 (7th Cir. 2009) (citation omitted). “Yet courts may pierce a corporation’s veil and

hold the individual investors personally liable for the underlying claim if the corporate form is

used as a cloak or cover for fraud or illegality, to work an injustice, to defend crime, or to defeat




                                                   32
an overriding public policy, or where necessary to achieve equity.” Wachovia Sec., LLC, 674 F.3d

at 751 (citation and quotation omitted). Illinois law permits piercing when: (1) there is such a

unity of interest and ownership that the separate personalities of the corporation and the individual

no longer exists; and (2) “circumstances must be such that adherence to the fiction of separate

corporate existence which sanction a fraud or promote injustice.” Id. at 751–52.

       On the first prong (unity of interest) Illinois courts consider the following factors:

inadequate capitalization; failing to issue stock; failing to observe corporate formalities; failing to

pay dividends; corporate insolvency; nonfunctioning corporate officers; missing corporate

records; commingling funds; diverting assets to an owner or other entity to creditor detriment;

failing to maintain an arm’s-length relationship among related entities; and whether the

corporation is a mere façade for a dominant owner. Id. at 752. No single factor is determinative,

with the circumstances of each case driving the inquiry. Id.

                      i.       Tucci’s Credibility

       The foundation of Tucci’s defense that Urban One has not shown a likelihood of success

on the merits on its claim to pierce the veils of DMP Holdings and Direct Media Power is his own

testimony that both entities maintained “substantial” corporate records, official structure, and

separate existences. See, e.g., (Dkt. 25) (Tucci Decl.) at ¶¶ 4–8; (Dkt. 49) (Tr. Vol. 3) at 324:7–

18, 325:19–23, 327:4–5, 327:12–14, 332:14–333:11. Although called to the stand three times

during the hearing, giving him numerous opportunities to correct potentially mistaken testimony,

Tucci remained a noncredible witness. He frequently changed his statements and was impeached

repeatedly. For example, in a declaration submitted prior to the hearing, Tucci attested that Keller

never provided him with the Radio One citation on November 11, 2016 and he had no knowledge

of “any such citation until after the conclusion of any transfers at issue.” He “only learned of the




                                                  33
citation through a letter from U.S. Bank after the conclusion of any transfers.” (Dkt. 25) (Tucci

Decl.) at ¶ 11 (signed under the penalty of perjury); see also (Dkt. 55) at ¶ 210.

       Conversely, at the hearing, Keller testified that Tucci was at the office all day, she gave the

citation to him, and they had a conversation about how to make payroll. See (Dkt. 47) (Tr. Vol.

1) at 41:10–42:19. Tucci then testified that he was not in the office during the day on November

11 because he was with his ailing mother (specifically, “at my mother’s bedside”), who passed

away that evening. (Dkt. 49) (Tr. Vol. 3) at 343:20–344:4. Instead, Tucci testified he first arrived

at the office around 5:45 p.m.; time clock records reflect that he had swiped his finger on the

biometric time clock at 5:36 p.m. Id. at 345:16–21, 349:12–15; DHX 17 at 1 (FDATR timecards

for Tucci 11/7/16 to 11/13/16).

       Although Tucci’s testimony was that he first arrived for the day at 5:36 p.m., Urban One

introduced other evidence that Tucci was at his desk taking calls from approximately 8:00 a.m.

until at least 2:20 p.m. on November 11. See PHX 59A–I (telephone call recordings). In light of

this evidence, Tucci’s then testified that he could have been in the office in the morning, left, and

then returned at 5:36 p.m., but that he could not recall for sure. (Dkt. 49) (Tr. Vol. 3) at 376:6–

377:11. Of course, Tucci’s position on this point might seem minor, but it is critical to his

awareness of the citation.

       Tucci’s attestation that he did not learn of the citation until he was later notified by U.S.

Bank (presumably sometime around November 17) was also called into question by both hearing

exhibits and his own testimony. See (Dkt. 25) (Tucci Decl.) at ¶ 11 (“I only learned of the citation

through a letter from U.S. Bank after the conclusion of any transfers.”); see also PHX 4E (DMP

U.S. Bank 8690 out report) (noting “IL Citation/Radio One” as a $607.73 debit on 11/17/16).

Urban One introduced the following evidence: (1) a text message from Tucci to Keller at 8:25




                                                 34
p.m. on November 11 stating “I don’t need [Urban One’s counsel] trying to fuck with us we should

move the bank accounts on Monday,” PHX 45 at 6; and (2) a November 15, 2016 email from

Tucci to Keller instructing her to “Send the latest Citation paperwork that is being sent to USBank”

to his attorney, collect documents needed to open new bank accounts at Citibank, and to switch

the tax IDs on certain of Direct Media Power’s accounts and add “doing business as” designations

to Dang accounts, PHX 48. Keller testified that these actions were directed so that Tucci could

continue operating his companies as normal. See (Dkt. 47) (Tr. Vol. 1) at 54:17–57:11.

       Tucci stated in his declaration that he was unaware of any citation when he made

substantial funds transfers out of Direct Media Power’s accounts after November 11, 2016. Yet

under oath at the hearing,      Tucci first, invoked his Fifth Amendment right against self-

incrimination when questioned about transfers made out of Direct Media Power’s U.S. Bank

accounts after the citation was served.. See (Dkt. 47) (Tr. Vol. 1) at 172:10–175:7; see Evans v.

City of Chicago, 513 F.3d 735, 741 (7th Cir. 2008) (negative inference against a witness who

invokes the Fifth Amendment in a civil case is permissive, not required). Tucci later waived the

Fifth Amendment rights of Direct Media Power as well as its attorney-client privilege with its

former attorney Adam Tracy (see (Dkt. 49) (Tr. Vol. 3) at 340:20-341:1) and admitted that

although he had not “receive[d] a copy of the citation,” he had email communications with Tracy

regarding the citation on November 14 and 15 and that he acted on Tracy’s advice with regard to

actions taken concerning Direct Media Power’s U.S. Bank accounts. Id. at 349:18–22, 351:18–

352:6, 353:10–15. According to the out report for Direct Media Power U.S. Bank 8690, transfers

from November 11 to November 17, 2016 included various items totaling $139,000 to Dang;

$45,000 to Direct Media Power BOA 6530; $5,000 to Direct Media Power BOA 6543; $1,000 to

Tucci’s U.S. Bank 9216; and $500 to Tucci’s U.S. Bank 7601. See PHX 4E. In addition, from




                                                35
the date of the citation to February 22, 2017, substantial transfers were made out of Direct Media

Power BOA 6530 to TelDebt BOA 6556. See PHX 6E (TelDebt BOA 6556 in report for 1/5/16

to 2/22/17). Regarding these transfers, Tucci affirmed his prior testimony that they were done to

“protect the money to pay whatever debts he wanted to pay by putting the money in another entity’s

account and paying [Direct Media Power] debts out of that account.” (Dkt. 47) (Tr. Vol. 1) at

152:17–153:6. As a result of this evidence and Tucci’s constantly changing testimony, Tucci is

not a credible witness. Aside from the inconsistencies that arose from his prior statements and in-

court hearing testimony, Tucci also was repeatedly impeached with prior deposition testimony.

See, e.g., (Dkt. 47) (Tr. Vol I) at 130:12–132:14 (prior testimony on two occasions that Tucci had

not received any income beyond his salary from Direct Media Power was untrue, as Tucci admitted

that he received payments, transfers, or funds from Direct Media Power); id. at 149:4–150:11

(when he testified that FDATR could not have used intercompany transfers for any purpose, Tucci

was impeached with prior deposition testimony where he agreed that “TelDebt or FDATR could

have used that money for whatever purpose”). One particularly stunning example occurred when

Tucci was asked about the intercompany transfers:

       Q.      I asked: “Do you transfer money every month to TelDebt Solutions?” Isn’t
               that correct?
       A.      Yes.
       Q.      And you said: “There has been commingling of funds, yes.”
               That was your answer, isn’t it?
       A.      That’s what I said in the deposition.
       Q.      And were you being truthful there?
       A.      I don’t—I don’t believe I was using the word appropriately.
       Q.      You were using “commingling” in the other definition of “commingling.”
       A.      What would that be?
       Q.      There’s only one definition of “commingling,” isn’t there?
       A.      I don’t know.



                                                36
       Q.      “Commingling” means mixing together, right? That’s your understanding
               of “commingling.”
       A.      Is that your definition of “commingling”?
       Q.      I’m asking you whether that’s your understanding of “commingling.”
       A.      I don’t know if that is the answer of “commingling.”
       Q.      Are you aware of a definition of “commingling” other than mixing together?
       A.      I’m not certain.
       Q       So you used the term “commingling” without knowing what it means?
       A.      I believe so.

(Dkt. 47) (Tr. Vol. 1) at 154:1–155:1. Based on the above discussion and an overall review of the

record, the Court finds that Tucci generally was not a credible witness, and thus, where his

testimony stands without corroboration in the below analysis, the Court gives it little weight.

                     ii.       Direct Media Power

       The Court starts its analysis with Direct Media Power. Altogether, Urban One has

submitted sufficient evidence to show that it is reasonably likely that neither Direct Media Power

nor DMP Holdings had an existence that was separate and independent from Tucci.

                               a. Inadequate capitalization and insolvency.

       Urban One has presented sufficient evidence to demonstrate that it can show that Direct

Media Power was undercapitalized and is insolvent. A court will find a corporation to be

undercapitalized only when it “has so little money that it could not and did not actually operate its

nominal business as its own.” Judson Atkinson Candies, Inc. v. Latini–Hohberger Dhimantec, 529

F.3d 371, 379 (7th Cir. 2008) (citation omitted). “[U]ndercapitalization is the single most

important factor in the veil-piercing analysis.” Laborers’ Pension Fund, 580 F.3d at 612. As to

capitalization, the evidence here indicates only that Tucci, as the sole owner of this company,

contributed $150,000 in 2015 and personally guaranteed a $1 million or more loan at some point.

(Dkt. 49) (Tr. Vol. 3) at 326:1–13. Even without exact evidence as to what Direct Media Power’s



                                                 37
prospective liabilities were so as to compare whether it had enough capital to meet those liabilities,4

the evidence of frequent “intercompany transfers” from TelDebt, FDATR, and Dang so that Direct

Media Power could pay its bills and payroll (in other words, Direct Media Power’s demonstrated

failure to meet its debts) is sufficient to demonstrate that Direct Media Power was undercapitalized

in at least 2016 and 2017. See also Radio One v. Direct Media Power, Inc., No. 16 C 1867 (Dkt.

85) (N.D. Ill. Nov. 16, 2017) (Direct Media Power’s Opposition to Motion for Civil and Criminal

Contempt) (“Direct Media had previously avoided bankruptcy only by substantial funds from

FDATR, TelDebt, and Tucci.”). Not only that, there is no dispute that Direct Media Power was

and is insolvent, as it filed for bankruptcy in November 2016, and that it ceased operations in May

2017 and was involuntarily dissolved in October 2017.

                        b. Failure to issue stock or pay dividends.

        As for stock, Tucci testified that Direct Media Power stock was issued, but no evidence

was offered to support this assertion, such as the actual stock certificates or documents reflecting

their transfer to DMP Holdings. As the majority owner of DMP Holdings, any such documentation

should be in Tucci’s control, and his failure to produce them calls their existence into question.

See, e.g., Dimmitt & Owens Fin., Inc. v. Superior Sports Prod., Inc., 196 F. Supp. 2d 731, 738

(N.D. Ill. 2002). As for dividends, Tucci testified that no dividends were ever issued by Direct

Media Power. (Dkt. 49) (Tr. Vol. 3) at 361:5–7.

                c. Failure to observe corporate formalities and missing corporate records.

        The testimony and evidence submitted at the preliminary injunction hearing reflected that

Direct Media Power was a real business that operated with a decent number of employees,


4
  Notably, in the Radio One Litigation Direct Media Power claims that as the date of the default judgment,
it had $3,483,430.04 in liabilities (including the default judgment) and only $102,268.94 in assets. See
Radio One v. Direct Media Power, Inc., No. 16 C 1867 (Dkt. 83) (N.D. Ill. Nov. 16, 2017) (Direct Media
Power’s Opposition to Motion for Fraudulent Transfer).


                                                   38
somewhere between 15 and 35 depending on the year. However, despite Tucci’s argument that

Direct Media Power employees “served as checks and controls to execute the daily operations of

the company” in its best interest (see (Dkt. 24) at 13), the evidence and testimony presented at the

hearing unequivocally demonstrated that he maintained complete control over Direct Media

Power’s finances and operations.

       Looking first at formalities, Tucci testified that the Direct Media Power board of directors

(just him) never convened a meeting and he could not say whether the company ever acted upon

consent in lieu of a meeting. Further, Urban One elicited testimony that Direct Media Power failed

to file federal income tax returns outside of an IRS audit. As for records, Tucci argues that Direct

Media Power has “substantial corporate records” including formation documents, bank records,

unspecified tax documents, financial statements, and accounting records such as QuickBooks files

and Excel records. (Dkt. 24) at 13; see also (Dkt. 25) (Tucci Decl.) at ¶ 8. But there is a

conspicuous absence of corporate records in this case: the only records presented at the hearing

were the in/out reports and bank statements, and Tucci testified this was the universe of Direct

Media Power’s financial records. This means that the in/out reports were the only internal financial

records for the company.      He further confirmed that despite the numerous “intercompany

transfers” to/from Direct Media Power, the company did not have documentation to support the

transfers. As for amounts that he received from Direct Media Power, no employment agreement

was presented and Tucci testified that there was no agreement regarding his entitlement to

commissions. As to the other corporate records, although Tucci testified that they were in

existence; yet no documents were offered. No evidence of corporate formalities being observed

was presented at hearing. Instead, Tucci an Direct Media Power’s affairs as he pleased, without

accountability or input from others.




                                                39
               d. Non-functioning of corporate officers.

       Tucci served as the President and CEO of Direct Media Power, its single director, and its

sole owner until February 2016 at which time he became a 90% owner of the company. In addition,

Tucci himself controlled Direct Media Power’s finances, as he was the only individual with

authority to sign checks and direct wire transfers. To the extent that DeFranzo was a corporate

officer of Direct Media Power, either the chief marketing officer of the chief operations officer,

Tucci’s control over the company rendered DeFranzo non-functioning. In fact, the only evidence

of actions taken by DeFranzo is his execution of the Confidential Credit Application with Radio

One in June 2013, although Tucci’s signature also was required on the Application to authorize

Direct Media Power’s bank and credit reference checks. See PHX 50.

           e. Commingling funds, failure to maintain arm’s length relationships among
          entities, and diversion of assets to an owner or other entity to creditor detriment.

       Urban One presented evidence that Tucci both commingled his own funds with those of

Direct Media Power and also that the funds of Direct Media Power were commingled with Dang,

TelDebt, and FDATR. Specifically, the testimony and documents presented reflect that Tucci

regularly received direct transfers from Direct Media Power and the other entities without

justification, particularly for those transfers that occurred well above and beyond his salary from

Direct Media Power and those that occurred after he transferred his ownership of Direct Media

Power, TelDebt, and FDATR to DMP Holdings in February 2016. Instead, they were noted

indiscriminately and incorrectly as “intercompany transfers.” On this point, Keller testified,

“[t]here was [sic] essentially checks that were cut directly to Dean Tucci from all entities on a need

to—a need—a need-to-need basis, whenever he needed something.” (Dkt. 47) (Tr. Vol. 1) at 32:2–

6.




                                                 40
       As to this factor, Tucci points to the fact that he did not maintain a joint account with Direct

Media Power, but this immaterial in relation to the voluminous evidence that he directed transfers

from Direct Media Power without any legitimate business purpose. In other words, although he

technically did not share a bank account with Direct Media Power, he exercised complete

dominion and control of the Direct Media Power accounts such that he used them as his own,

directing “intercompany transfers” to be made to his own accounts and those of Piliciauskiene, his

children, and his ex-wife. Tucci also directed the payment of a salary to Piliciauskiene even though

she was not an employee. As further evidence of the lack of separation between Tucci’s finances

and those of Direct Media Power, Direct Media Power employees maintained in/out reports for

Tucci’s personal accounts alongside the same type of reports for the entities. See PHXs 4B, 4C,

4L.

       Not only that, in/out reports and bank statements for the various entities, as well as Tucci’s

testimony on this topic, constitute sufficient evidence to demonstrate the commingling of entity

funds and his failure to maintain arm’s-length relationships between them. In fact, the evidence

indicates that Tucci did not respect the distinction between the funds of the separate companies

and instead considered the money to be interchangeable with daily cash flow needs. As Keller

testified, “[e]ssentially money would move, depending on whichever business was bringing in

more cash flow that day.” (Dkt. 47) (Tr. Vol. 1) at 31:13–22. Money from the other entities was

transferred into Direct Media Power so that it could pay its bills. (Dkt. 49) (Tr. Vol. 3) at 339:22–

25. At other times, money went from Direct Media Power to the entities so that for some reason

they could and pay Direct Media Power’s bills. See (Dkt. 24) at 7 n.10 (“Because all of the related

entities shared a common ownership, and related entities provided funding and payroll and media

expense payment services to Direct Media, some Direct Media expenses were paid by related




                                                 41
entities, which otherwise could have been included in Direct Media’s budget and cash collateral

orders.”). And although he later walked back his testimony, Tucci originally testified that there

was indeed a “commingling of funds.”

       To rebut this evidence, Tucci makes much of the fact that the intercompany transfers were

“meticulously recorded” in the in/out reports.       (Dkt. 55) at ¶¶ 249, 252.    However, that

documentation alone cannot overcome Urban One’s showing on this factor. That is, the recordings

cannot compensate for the lack of business purpose or formality inherent in the transactions that

Tucci directed, particularly in the absence of any testimony or other evidence concerning any

actions taken on account of the notations.      The same goes for Tucci’s argument that the

maintenance of separate bank accounts for each entity proves that no funds were commingled.

(Dkt. 55) at ¶ 249. Although separate accounts were established, the evidence in the record

unambiguously shows that funds were transferred routinely between and among entities at Tucci’s

direction as needed. In addition, contrary to Tucci’s argument that certain entities worked for or

provided services to Direct Media Power, (Dkt. 24) at 12, no evidence of any such arrangements

or agreements was presented at the hearing.         And in fact, Tucci himself testified that no

documentation supported the intercompany transfers.

       Further, Urban One has presented adequate evidence to show that the timing and manner

of many of the transfers indicates that they were manipulated and conducted to prevent Urban One

from collecting its judgment and to prevent Direct Media Power from having to cease operations

despite the judgment and supplemental proceedings. See PHX 4F (DMP in report for BOA 6530

for 1/4/16 to 12/30/17) (reflecting mostly intercompany deposits from DMP U.S. Bank 8690 until

11/15/16 when media deposits started coming in to this account along with additional

intercompany transfers from FDATR and TelDebt); PHX 4K (Dang U.S. Bank 9319 out report for




                                               42
10/31/16 to 2/14/17) (on 11/1/16, beginning to issue checks for media purchases); PHX 4J (Dang

U.S. Bank 9319 in report for 10/28/16 to 2/17/17) (reflecting $612,170.33 in deposits during this

period, all of which came from intercompany transfers with the exception of one unaccounted for

deposit of $400 and $0.33 from Paycycle). Tucci’s testimony (specifically that detailed in Section

3(b)(1)(i) supra) further demonstrated that his motive in transferring funds was to protect his

money and avoid the citation proceedings. As a final point on this factor, the timing of Tucci’s

creation of DMP Holdings—20 days or so after being sued by Urban One—and transferring his

entities to DMP Holdings also goes to show Tucci’s efforts towards asset diversion.

               f. Whether the corporation is a mere façade for the dominant owner.

       Tucci maintained complete control over all aspects of Direct Media Power, both before

and after he transferred ownership to DMP Holdings. In re Direct Media Power, Inc., 582 B.R. at

753–54 (“He kept the books and controlled the accounts. He exerted control over DMP’s daily

operations and authorized every transaction.”). In light of the evidence described above—Direct

Media Power’s undercapitalization and its insolvency; its lack of vital corporate records or

functioning corporate officers; Tucci’s complete control of not only Direct Media Power, but also

DMP Holdings, TelDebt, FDATR, and Dang; his indiscriminate use of the companies’ funds to

pay each other’s obligations as they arose or to pay himself and his family members; his failure to

maintain records for Direct Media Power outside of the in/out reports or abide by corporate

formalities; his transfer of funds out of Direct Media Power accounts in order to avoid paying

Urban One’s default judgment; and Direct Media Power’s resultant insolvency—Urban One has

demonstrated a reasonable likelihood of success on the first prong of the veil-piercing analysis.




                                                43
                     iii.     DMP Holdings

         Overall with regard to DMP Holdings, Tucci argues that a “corporate restructuring is not

evidence of a fraud.” (Dkt. 24) at 12. True enough, but the evidence (or lack of evidence)

supporting the restructuring or DMP Holdings’ business activities in the record, combined with

the timing of the restructuring, raises serious questions as to whether DMP Holdings was set up

for the sole purpose of providing a liability shield for Tucci after the Radio One Litigation was

filed.

                a. Non-functioning of corporate officers.

         Here again, the evidence shows that DMP Holdings was managed and controlled solely by

Tucci, without any input from Piliciauskiene, the minority shareholder. Further, the hearing

testimony suggested that the DMP Holdings board of directors of was composed of either just

Tucci and Keller or Tucci, Keller, Piliciauskiene, and Tucci’s children. Either way, no evidence

was offered as to Piliciauskiene’s or the children’s involvement in the company, and Keller and

Tucci both testified that no board meetings were held. Id. at 26:15–21, 176:2–9. In fact, Tucci

testified that the board “never did anything formal” after the company was formed. (Dkt. 49) (Tr.

Vol. 3) at 327:17–19. On this record, Urban One has demonstrated that any officers of DMP

Holdings aside from Tucci likely would be considered non-functioning.

                b. Failure to issue stock or pay dividends.

         Although Tucci testified that DMP Holdings issued stock, no further corroborating

evidence of a stock issuance was offered even though such evidence is undoubtedly in Tucci’s

control as DMP Holding’s majority owner. As to dividends, Tucci testified that he had never paid

a formal dividend out of this company. (Dkt. 47) (Tr. Vol. 1) at 176:2–9.

                c. Inadequate capitalization and insolvency.




                                                44
       Urban One presented evidence that DMP Holdings did not have a bank account until

approximately one year after its formation, and even then it had a zero balance. Although Tucci

contributed corporate assets to DMP Holdings, the minority shareholder did not contribute

anything of value for her 10% interest. In addition, hearing testimony reflected that no dividends

were paid from Direct Media Power to DMP Holdings and distributions that were made to Tucci

from the entities that constituted DMP Holdings’ assets completely bypassed DMP Holdings and

went directly to Tucci’s accounts. Based on this evidence, there is no question that DMP Holdings

lacked adequate capital of its own. Nor was any evidence presented as to DMP’s stock holdings

either at formation or at present. Without adequate capitalization, “a corporation becomes a mere

liability shield, rather than an independent entity capable of carrying on its own business.”

Wachovia Sec., LLC, 674 F.3d at 752 (quoting Fiumetto v. Garrett Enters., Inc., 321 Ill. App. 3d

946, 959 (2d Dist. 2001)).

       Further, although Tucci testified that DMP Holdings is solvent, he did not support this

statement with further detail or evidence. And in fact, Tucci admitted that one of DMP Holdings’

assets—Direct Media Power—is insolvent and dissolved, and he also testified that the ownership

of another asset—FDATR—had changed hands in 2017. No evidence was submitted regarding

the current state of any TelDebt entity. Altogether, Urban One has shown that it is reasonably

likely that DMP Holdings is not solvent.

               d. Failure to observe corporate formalities and missing corporate records.

       Even if it is simply a holding company, such a company would still be expected to have

certain corporate records. In fact, Tucci claims that DMP Holdings has “substantial corporate

records, including but not limited to its formation documents, bank records, taxes, financial

statements, and accounting records.” (Dkt. 24) at 11; see also (Dkt. 25) (Tucci Decl.) at ¶ 5 (same).




                                                 45
But not a single one of those “substantial corporate records” was submitted as evidence either in

connection with the preliminary injunction briefing or at the hearing. The only evidence pertaining

to the company was a publically accessible printout from the Illinois Secretary of State’s website

containing details about its formation. PHX 2. The absence of any records is even more troubling

given Tucci’s control over DMP Holdings’ records as its majority owner and board member. For

example, Tucci offered declaration testimony that DMP Holdings sold FDATR to Ken Halverson

in July 2017. (Dkt. 25) (Tucci Decl.) at ¶ 3. Still, Tucci offered no supporting documents.

Likewise, Tucci did not present any documents related to any of DMP Holdings’ activities with

respect to the asset companies. See, e.g., Dimmitt & Owens Fin., Inc., 196 F. Supp. 2d at 738 (“An

unfavorable evidentiary presumption arises if a party, without reasonable excuse, fails to produce

evidence which is under his control.”).

       The complete absence of corporate records also contributes to a finding that DMP Holdings

failed to observe corporate formalities. Without documentary evidence that Tucci adhered to (or

even created) by-laws for the company, filed income taxes, or maintained any financial records

whatsoever, the Court is left only with (1) testimony that no board of directors meetings were ever

convened for DMP Holdings and (2) testimony and other evidence that Tucci failed to observe

formalities when it came to transferring money from DMP Holdings’ assets—Direct Media Power,

TelDebt, and FDATR—into his own account or between the accounts of the assets, as was already

discussed at length above. Again, instead of receiving 90% of any distributions from DMP

Holdings (with Piliciauskiene receiving the other 10%), Tucci simply authorized and accepted

wire transfers directly from Direct Media Power, TelDebt, and FDATR into his personal accounts

despite the ownership change of those entities on February 26, 2016 and without any

corresponding documentation except for the incorrect notation in the in/out reports that the wires




                                                46
were “intercompany transfers.” Overall, the absence of proper corporate records related to

capitalization, loans, distributions, and the transfers between related entities “paints a detailed

picture of [Tucci] failing to respect the corporate form” and instead running DMP Holdings’ affairs

as he pleased, without accountability or input from others. Wachovia Sec., LLC, 674 F.3d at 754.

        e. Commingling of funds, failure to maintain arm’s length relationships among
          entities, and diversion of assets to an owner or other entity to creditor detriment.

        DMP Holdings did not have any funds of its own, but for the many reasons already

discussed, Urban One has offered sufficient evidence of commingling and the lack of arm’s-length

relationships among the entities that were DMP Holdings’ assets. In addition, hearing evidence

demonstrated that funds of the asset companies were routinely transferred to and from Dang—

which was not an asset company and which remained wholly owned by Tucci during this entire

time. As with the transfers among the asset companies, the Dang transfers were done without any

documentation beyond the in/out reports and without a legitimate business reason. Instead, Tucci

directed the transfers to cover bills and debts of the asset entities and also to divert funds potentially

subject to the default judgment.

                f. Whether the corporation is a mere façade for the dominant owner.

        On this point, Urban One introduced enough evidence to show that it is more than likely

that DMP Holdings was a sham corporation that was only organized to create an extra layer of

liability protection for its majority owner, Tucci, after the start of the Radio One Litigation. For

his part, Tucci has not offered any evidence or argument to indicate that DMP Holdings was a

functioning corporate entity separate from himself. Similar to Direct Media Power, Urban One

has demonstrated a reasonable likelihood of success on the first prong of the veil-piercing analysis

with regard to DMP Holdings.




                                                   47
                    iv.         Adherence to the Fiction of the Separate Corporate Existences
                                of DMP Holdings and/or DMP Would Sanction Fraud or
                                Promote Injustice

       In order to satisfy the second prong, Urban One must point to more than the mere prospect

of an unsatisfied judgment and must show that “some ‘wrong’ beyond a creditor’s inability to

collect [will] result” if the veil is not pierced, such as the individuals being unjustly enriched or

unfairly avoiding liability after draining corporate assets. See Sea-Land Servs., Inc. v. Pepper

Source, 941 F.2d 519, 522–24 (7th Cir. 1991). Here, Urban One has presented sufficient evidence

to demonstrate that allowing Tucci to hide behind either DMP Holdings or Direct Media Power

would sanction a fraud and promote injustice on account of his efforts—taken in violation of court

orders and valid liens—to keep Direct Media Power’s assets out of reach and prevent Urban One

from collecting on its judgment. In other words, Tucci used his web of corporations to ensure that

Direct Media Power would not have sufficient funds to pay the judgment. Adhering to Direct

Media Power’s or DMP Holdings’ corporate form therefore “would sanction an attempt by [Tucci]

to set up a flimsy organization to escape personal liability.” Wachovia Sec., LLC, 674 F.3d at 756.

All in all, the Court concludes that Urban One has put forth more than enough evidence to show a

reasonable likelihood of success on the merits of its veil-piercing claim. The evidence that Tucci

offered to rebut this finding—largely in the form of his own testimony—is not sufficient to negate

this conclusion.

               2.         Irreparable Harm and No Adequate Remedy at Law

       To establish irreparable harm, a party must demonstrate “that irreparable injury is likely in

the absence [or issuance] of an injunction,” and a preliminary injunction should never be issued

based upon a mere possibility of irreparable harm. See Winter v. Nat’l Res. Def. Council, Inc., 555

U.S. 7, 22 (2008). Here, Urban One has a valid judgment against Direct Media Power, and, based

on the above analysis, it has shown that it is reasonably likely that it will prevail on its claim to


                                                 48
pierce the corporate veils of Direct Media Power and DMP Holdings so as to allow it to collect its

judgment from Tucci. Urban One also has established that it will suffer irreparable harm unless

Tucci is prevented from transferring or disposing of assets sufficient to pay the default judgment.

Specifically, the Court does not take lightly the evidence presented at the hearing and before the

bankruptcy court of Tucci’s active disregard for court orders and mismanagement and diversion

of Direct Media Power’s business operations and assets in an attempt to evade its creditors.

       In this way, Urban One has shown that absent an injunction, Tucci will dispose of whatever

assets he might have that would enable him to pay the judgment. A significant risk of transfer

beyond the court’s jurisdiction of the assets of a judgment debtor that might be used to satisfy the

judgment against it (or him) qualifies as an irreparable injury. See Dexia Credit Local v. Rogan,

2008 WL 4855416, at *8 (N.D. Ill. Nov. 10, 2008). Once the assets are dissipated or removed

from the jurisdiction of the Court, Urban One would lack any reasonably adequate means to levy

on those assts.    Tucci’s history of concealing assets to avoid creditors discussed above

demonstrates that this is a significant risk, despite Tucci’s argument that ((Dkt. 24) at 13) there is

“no evidence” that he does not intend to satisfy the judgment. See, e.g., In re Direct Media Power,

Inc., 582 B.R. at 754 (finding “clear and convincing evidence that Tucci and DMP knowingly

violated orders of this court,” namely the cash collateral orders); (Dkt. 48) (Tr. Vol. 2) at 213:14–

18 (Testimony of B. Czahor) (testifying that Tucci told him “that he was going to look for an

attorney to find—an attorney that can get him a trust where he can put his dividends into a trust

and put it offshore because of everything that’s going on”). This is sufficient to establish the lack

of an adequate legal remedy. See Dexia Credit Local, 2008 WL 4855416, at *8. As a final point,

Tucci’s citation to Monfardini v. Quinlan, 2003 WL 21384642 (N.D. Ill. June 13, 2003) ((Dkt. 55)

at ¶ 265) is distinguishable for numerous reasons, primarily because there, the court found “no




                                                 49
evidence that [the defendants] are dissipating or concealing the assets that [the plaintiff] is

attempting to freeze . . ..” 2003 WL 21384642, at *3. As already discussed, Urban One has

produced ample evidence that Tucci was dissipating and concealing assets that could be used to

pay the default judgment, and accordingly it has met its showing if irreparable harm. See Dexia

Credit Local v. Rogan, 602 F.3d 879, 885 (7th Cir. 2010) (affirming injunction where district court

relied on evidence that enjoined party took steps to evade creditors and conceal assets).

               3.       Balancing of Harms to the Parties

         The Court must also weigh “the harm that the plaintiff will suffer absent an injunction

against the harm to the defendant from an injunction and consider whether an injunction is in the

public interest. Planned Parenthood of Ind. and Kent., Inc. v. Comm’r of Ind. State Dept. of

Health, 2018 WL 3567829, at *4 (7th Cir. 2018). “[T]he more likely the plaintiff is to win, the

less heavily the need the balance of harms weigh in his favor.” Id. In applying the Seventh

Circuit’s standard, the Court relies less heavily on the balancing of the harms in the current matter

given the of the Urban One’s claim for veil piercing; still, the balancing of the harms further

supports a preliminary injunction.

         Tucci will undoubtedly experience harm from entry of a preliminary injunction.

Specifically, he offered testimony that he “can’t even live right now,” he “can’t even pay [his]

health insurance” although he did not elaborate on what those costs are. (Dkt. 49) (Tr. Vol. 3) at

357:13–21. Tucci also argues that he will be harmed by having to defend meritless sanctions

actions based on baseless charges by Urban One for violating any prospective injunction. (Dkt.

24) at 14–15. For one, any future litigation over a potential violation of the injunction is not

concrete harm that can be considered at this stage. In addition, that alleged harm strikes the Court

as potentially “self-inflicted” and therefore inappropriate for this inquiry. See Stuller, Inc. v. Steak




                                                  50
N Shake Enters., Inc., 695 F.3d 676, 679 (7th Cir. 2012); see also Second City Music, Inc. v. City

of Chicago, 333 F.3d 846, 850 (7th Cir. 2003) (case-by-case determination should be whether an

injury is readily avoidable and truly self-inflicted if not avoided).

        Finally, Tucci argues that Urban One has failed to produce evidence that he personally

has sufficient assets or funds to pay the default judgment or that Urban One could take priority

over Direct Media Power’s other creditors if the corporate veils are pierced, meaning, in Tucci’s

interpretation, that Urban One has failed to show that an injunction will make any difference to its

ability to collect its judgment. (Dkt. 24) at 14; see also id. at 15 (arguing that there is no evidence

that an injunction would “preserve any assets to satisfy a judgment”). Maybe so, but this is not a

“harm” to Tucci such that it could counterbalance the harm to Urban One in the absence of an

injunction. It seems more appropriate to consider this argument in evaluating Urban One’s chances

of success on the merits, but even there, the collectability of any eventual judgment from Tucci

does not make Urban One’s claim more or less plausible.

        Given Urban One’s strong likelihood of success on the merits, the harm to Tucci does not

outweigh the harm that would befall Urban One in the absence of injunctive relief. Moreover, it

seems possible that Tucci’s assets may still be frozen on account of the loan issue counsel

mentioned late last year, which would mean that he would not suffer any additional harm on

account of an injunction entered in this matter. As a final point, Urban One seeks expedited

discovery and a speedy trial, which should work to minimize the inconvenience to Tucci during

the period of the injunction. (Dkt. 8) at 14.

               4.      Effects on Non-Parties

       As the last step of the preliminary-injunction analysis, the Court must balance the

irreparable harms with the public interest, including the impact of granting or denying a




                                                  51
preliminary injunction on nonparties to the litigation. Girl Scouts of Manitou Council, Inc., 549

F.3d at 1100. Despite Tucci’s argument that this is a private dispute with no reach beyond the

parties to this action and no meaningful public interest (see (Dkt. 24) at 15; (Dkt. 55) at ¶ 271), the

Court holds that an injunction in this matter will promote justice. Court orders must be preserved

and upheld, and it is in the interest of public policy to demonstrate that abuse of Court’s orders is

improper.

IV.    Filing Certain Exhibits Under Seal (Dkts. 51, 56)

       Finally, in connection with its proposed findings of fact and conclusions of law, Urban One

submitted exhibits from the preliminary injunction hearing, some of which were personal banking

documents. The parties now ask the Court to determine whether the following exhibits should be

filed under seal:

               PHXs 4A through 4L (in/out reports for Direct Media Power and Dang);
               PHXs 6A through 6H (in/out reports for FDATR and TelDebt);
               PHX 11 through 16 (BOA corporate resolutions and signature cards for Direct
                Media Power accounts);
               Bank statements: PHX 17A, PHX 19J, PHX 19K, PHX 29B, PHX 30B, PHX 31B,
                PHX 34E, PHX 35B, PHX 37B, PHX 38B, and PHX 39B
               PHX 42 through 44 (W-2s and tax returns for Direct Media Power employees)
               PHX 59A through 59I (recordings of calls made and received on Tucci’s office line
                on November 11)

       When these exhibits were presented at the hearing, the parties agreed to abide by the

protective order in place in the Radio One Litigation. Radio One, Inc. v. Direct Media Power,

Inc., No. 16 C 1867 (Dkt. 73) (N.D. Ill. Oct. 26, 2017) (Agreed Confidentiality Order). The parties

have also represented their willingness to enter a protective order in this matter. See (Dkt. 56) at

¶ 2; id. at 4. Seeing that the case now is headed into additional discovery, the Court rules as

follows. The disputed exhibits shall be maintained under seal until October 10, 2018. On that

date, counsel shall submit a proposed agreed confidentiality order to be entered in this case to the



                                                  52
Court’s Proposed Order email inbox. On this same date, counsel also shall re-designate the

disputed exhibits as appropriate under the proposed agreed confidentiality order and shall officially

file all of the exhibits on the docket either under seal, with redaction, or as-is as agreed. The only

exception to this order is for exhibits that are too large for the Court’s filing system. Those large

exhibits will continue to be maintained by the Court on the thumb drives provided by counsel for

Urban One. Accordingly, the parties’ sealing motions (Dkts. 51, 56) are granted in part and denied

in part.

                                            CONCLUSION

           For these reasons, the Court hereby finds that it has subject matter jurisdiction over this

matter and the necessary authority to enter a preliminary injunction; thus, Tucci’s Motion to

Dismiss (Dkt. 31) and Motion to Strike (Dkt. 22) are denied.

           The Court further finds that issuing this preliminary injunction (Dkts. 7, 8) is appropriate

because Urban One has demonstrated that its case has a likelihood of success on the merits; no

adequate remedy at law exists; and Urban One will suffer irreparable harm if the Preliminary

Injunction is not granted. Urban One has proved a prima facie case to pierce the corporate veils

of Direct Media Power and DMP Holdings so as to hold Tucci personally liable for the default

judgment entered in the Radio One Litigation because it has demonstrated that (1) there is such

unity of interest and ownership between Tucci and both companies that the separate personalities

of the corporations and Tucci no longer exist; and (2) allowing Tucci to hide behind either DMP

Holdings or Direct Media Power would sanction a fraud and promote injustice on account of his

efforts to keep Direct Media Power’s assets out of reach and prevent Urban One from collecting

on its judgment.




                                                   53
       Moreover, this harm to Urban One outweighs any harm to Tucci in being temporarily

restrained and the public interest is served by the entry of this Order. Accordingly, this Court

orders that:

       1.      Until further order of the Court, Dean Tucci’s assets are frozen with the exception
               of normal necessary living expenses to include reasonable attorney expenses, which
               the Court may review upon motion by Urban One or upon sua sponte order of the
               Court.
       2.      Pursuant to Federal Rule of Civil Procedure 65(c), Urban One deposit ten thousand
               dollars ($10,000) with the Court as payment of such damages as Tucci may be
               entitled to recover as a result of a wrongful restraint hereunder.

       Should the parties wish to revise the preliminary injunction, they may move to do so upon

a showing that the modification has benefits for them and for the public interest. See Commodity

Futures Trading Comm’n v. Battoo, 790 F.3d 748, 751 (7th Cir. 2015).

       Further, the sealing motions (Dkts. 51, 56) are granted in part and denied in part. Counsel

shall submit a proposed agreed confidentiality order on or before October15, 2018 and shall also

file re-designated hearing exhibits on this Court’s docket.




                                              ____________________________________
                                              Hon, Virginia M. Kendall
                                              United States District Judge
Date: September 30, 2018




                                                54
